Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 1 of 35




                    EXHIBIT “A”
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 2 of 35



      AGREEMENT FOR THE PURCHASE AND SALE OF CORPORATE SHARES
                        AND OTHER PURPOSES:

A) TUQUI TUQUI DOMINICANA, S.R.L., a commercial corporation duly incorporated under
the laws of the Dominican Republic, mercantile registry number 10567 ISD, national taxpayers’
registry number 1-31-12805-1, domiciled at Winston Churchill Avenue. Torre Acropolis Center,
 14111 Floor. Ensanche Piantini, Santo Domingo. Dominican
                                                             Republic, duly represented by its
managers: MR. VICTOR ANTONIO CASADO SALICETTI, a Venezuelan citizen, of legal
age, the bearer of passport number 07387941, domiciled in and a resident of Santo Domingo,
Dominican Republic; and MR. SIMEON RAFAEL GARCIA RODRIGUEZ, acting on his own
behalf and in his capacity as manager of the aforementioned company, a Dominican citizen, of
legal age, the bearer of identity and electoral card number 402-3623476-7, domiciled in Santo
Domingo, Dominican Republic, duly represented under a power of attorney in favor of MR.
VICTOR ANTONIO CASADO SALICETTI granted on the fourth (4111) day of September, two
thousand and seventeen (2017). all of whom shall hereinafter be referred to as the PARTY OF
THE FIRST PART or else by their full names;

And b) Mr. JOSÉ FELIX CABRERA CASTILLO, a United States citizen, a married man, the
bearer of passport number 104125419, domiciled in and a resident of the United States and in
transit in Santo Domingo, Dominican Republic, hereinafter referred to as the PARTY OF THE
SECOND PART or else by his full name;

And c) THE OFFICE OF THE SUPERINTENDENT OF INSURANCE OF THE
DOMINICAN REPUBLIC, created by Law 400 of the ninth (9111) day of January, nineteen
hundred and sixty-nine (1969) and modified by Law 146-02 on Insurance and Finances of the
Dominican Republic, duly represented by Mr. EUCLIDES GUTIERREZ FELIX, a Dominican
citizen, of legal age, the bearerof identity and electoral card number 001-0167020-6, domiciled in
and a resident of Santo Domingo, Dominican Republic, which entity is acting in its capacity as
liquidator and guardian of the entity SEGUROS CONSTITUCION, S.A., pursuant to Resolution
number 001-2017, dated the thirteenth (13111) day of November, two thousand and three (2003),
which shall hereinafter be referred to by its full name;

And d) CONSTRUCTORA SAICORP, S.R.L.. a commercial corporation existing under
Dominican law, with corporate domicile in Santo Domingo, at number 9, Jacinto Mañón street,
Ensanche Paralso. national taxpayers’ registry number 1-30-42850-6, mercantile registry number
5422950, represented by its managers, SIMEON RAFAEL GARCIA RODRIGUEZ, a
Dominican citizen, of legal age, the bearer of identity and electoral card number 402-3623476-7,
domiciled at Winston Churchill Avenue, Torre Acropolis Center, j4hhl floor Ensanche Piantini,
National District, Dominican Republic, represented pursuant to the power of attorney attached
hereto by Mr. VICTOR ANTONIO CASADO, a Venezuelan citizen, of legal age, the bearer of
passport number 073879411, with its corporate domicile located at Winston Churchill Avenue,
Torre AcrOpolis Center,        floor, in this city, pursuant to the power of attorney attached hereto,
hereinafter referred to by its full name;
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 3 of 35




                                         PREAMBLE:

WHEREAS CLAUSE 1:              THE PARTY OF THE FIRST PART is the owner of the share
coupons [sic] that will be set forth below which constitute the corporate stock of the commercial
corporation CONSTRUCTORA SAICORP, S. R.L., a commercial corporation duly incorporated
pursuant to the laws of the Dominican Republic, with a corporate stock of fifteen million
Dominican pesos (DR$ 15,000,000.00) whose stockholders at their last general meeting
established the following as owners of the share coupons: (a) the company TUQUI TUQUI
DOMINICANA, S.R.L., with one hundred forty-nine thousand nine hundred and ninety-nine
(149,999) share coupons, and (b) SIMEON RAFAEL GARCIA RODRIGUEZ with one
share coupon.
                                                                                              ()

 WHEREAS CLAUSE 2:             The entity SEGUROS CONSTITUCION, S.A., documents its
 stockholding in the entity CONSTRUCTORA SAICORP, S.R.L., with [the minutes of] the
 Special Meeting of the General Board of Stockholders held on the twentieth (20th) day of
 December, two thousand and thirteen (2013) and the PAYMENT IN KIND AGREEMENT of
 even date, signed by and between Mr. OMAR FARIAS LUCES and CONSTRUCTORA OFL
 RD, establishing the sale of 979,529 share coupons in favor of the entity SEGUROS
 CONSTITUCION, S.A.. which share coupons constitute the corporate stock of SEGUROS
 CONSTITUCION, S.A., WHICH AGREEMENT IS TRANSCRIBED NEXT INEXTENSO:
 “AGREEMENT FOR TI-IE PAYMENT IN KIND OF CORPORATE SHARES BETWEEN:
 1) OMAR FARiAS LUCES, of legal age, a Venezuelan citizen, domiciled in and residing at
Tamaco Ave., Torre Nord, floor PH-I, El Rosal, State of Miranda, Caracas, Bolivarian Republic
of Venezuela, accidentally in this city of Santo Domingo, the bearer of passport number
005880296; 2) CORPORACION OFL RD. formerly known as WIN ENTERPRISES
LIMITED, a commercial corporation incorporated pursuant to the laws of British Anguilla on
 February 27, 2007, with its corporate domiciled located at number 20, Av. Sarasota, Torre
 Empresarial AIRD, 51 floor, Santo Domingo, Dominican Republic, duly represented by its
director, Mr. OMAR FARIAS LUCES, both of whom shall be referred to hereinafter by their
own names or as THE PARTY OF THE FIRST PART; and SEGUROS CONSTITUCION,
S.A., a commercial corporation incorporated under the laws of the Dominican Republic, with
number 101097868, with its corporate domicile located at number 55, Seminario street, Ensanche
Piantini, Santo Domingo, Dominican Republic, duly represented by its executive vice president,
Mi’. JUAN JOSE GUERRERO GRILLASCA, a Dominican citizen, of legal age, a married man,
the bearer of identity and electoral card number 001-0161210-09, domiciled in and a resident of
this city of Santo Domingo, both of whom shall, for the legal purposes and consequences of the
present proceeding, be referred to by their own names or as THE PARTY OF THE SECOND
PART. PREAMBLE. WHEREAS: THE PARTY OF THE FIRST PART maintains at the
present time an outstanding debt payable to the PARTY OF THE SECOND PART and,
therefore, wishes to pay in kind with the shares of stock it owns in the company
CONSTRUCTORA SAICORP, S.R.L. WHEREAS: THE PURCHASER has represented
[its] acceptance of the present payment in kind; WHEREAS: and in the understanding that the
foregoing preamble is an integral part of the present proceedings, THE PARTIES HAVE
AGREED UPON AND COVENANTED THE FOLLOWING: FIRST: At the present time,
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 4 of 35



 the PARTY OF THE FIRST PART maintains an outstanding debt payable to the PARTY OF
 THE SECOND PART totaling EIGHTY-NINE MILLION EIGHT HUNDRED SIXTY-
 TWO THOUSAND SEVENTY AND 04/100 DOMINICAN PESOS (DR $89,862,070.04).
 SECOND: THE PARTY OF THE FIRST PART hereby freely and voluntarily, with all
 guarantees under the law and with no impediment at all, assigns as payment in kind in favor of the
 PARTY OF THE SECOND PART, which accepts them. NINE HUNDRED SEVENTY-NINE
 THOUSAND FIVE HUNDRED AND TWENTY-NINE (979,529) CORPORATE SHARES
 underwritten and paid in by THE PARTY OF THE FIRST PART, which are part of the
 underwritten and paid-in stock of the company CONSTRUCTORA SAICORP, S.R.L., pursuant
 to the roster and status of payments of said company’s corporate shares, as follows: 1) OMAR
 FARIAS LUCES transfers to SEGUROS CONSTITUCION, S.A., nine hundred seventy-nine
 thousand four hundred and fifty-five (979,455) corporate shares; 2) CORPORACION OFL
 RD transfers to SEGUROS CONSTITUCION, S.A., seventy-four (74) corporate shares;
 THIRD: THE PARTY OF THE FIRST PART declares knowing the actual situation of said
 company and for this reason it waives making any manner of claims against the PARTY OF THE
 SECOND PART and discharges it of any and all liabilities except as regards violations of the
 obligations, declarations, and guarantees contemplated in the present proceeding; FOURTH:
 Upon the signing of the present Agreement, THE PARTY OF THE FIRST PART delivers to
THE PARTY OF THE SECOND PART, which represents having received them, the
certificates, duly endorsed, that represent the assigned shares. The signing of the present
agreement serves as the declaration of transfer of the shares by THE PARTY OF THE SECOND
PART, for the purposes and consequences of Article 36 of the Commerce Code of the Dominican
Republic. Consequently, THE PARTY OF THE SECOND PART does hereby authorize
canceling the endorsed certificates and issuing, in replacement thereof, new certificates in favor of
THE PARTY OF THE FIRST PART. FIFTH: As pertains to anything not specifically
covenanted in the present agreement, the parties refer to Common Law. DONE AND SIGNED in
good faith and voluntarily in three (03) originals of identical tenor and effect, signed by the
parties, one for each of the contracting parties and one for the files of the company
CONSTRUCTORA SAICORP, S.R.L. In the city of Santo Domingo, Dominican Republic, this
twentieth (2Oth) day of the month of December. two thousand and thirteen (2013). EXHIBIT
DOC. No.2.

        It is likewise unequivocally established by the general meeting of stockholders held by
CONSTRUCTORA SAICORP, S.R.L., and the ROSTER OF STOCKHOLDERS, that the
ownership of the aforementioned share coupons in favor of SEGUROS CONSTITUCION, S.A.,
is the amount of 979,529 share coupons, represented by THE OFFICE OF THE
SUPERINTENDENT OF INSURANCE OF THE DOMINICAN REPUBLIC, which
accredits it as the creditor for the payment for the sale of its shares in the amount of EIGHTY
NINE MILLION EIGHT HUNDRED SIXTY-TWO THOUSAND AND SEVENTY
DOMINICAN PESOS (DR$89,862,070.00). EXHIBIT DOC No. 3

That out of the sum that was the subject of the stipulated sale of the coupons, payments were made
on debts that are reflected in the accounting of SEGUROS CONSTITUCION, S,A., the amount of
eighty-nine million eight hundred eighty-two thousand and seventy Dominican pesos (DR$




                                                 3
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 5 of 35



89,882,070.00) remaining outstanding in its favor after making sundry payments, mostly the
releasing of mortgages with BANCO DE RESERVAS DE LA REPUBLICA DOMINICANA
[Reserve Bank of the Dominican Republic]. EXHIBIT DOC No. 4.

WHEREAS CLAUSE 2 [s/cl:               THE PARTY OF THE FIRST PARTY acquired all of the
corporate shares of the corporation CONSTRUCTORA SAICORP, S.R.L., pursuant to the sale
made by (a) CORPORACION OFL RD, INC., a commercial corporation duly incorporated
under the laws of the British Virgin Islands, mercantile registry number 63827SD, national
taxpayers registry number 1-30-55664-4. domiciled at Avenida Sarasota number 20, Torre
Empresarial AIRD, Ensanche La Julia, Santo Domingo, Dominican Republic, duly represented by
Mr. OMAR GUSTAVO FARIAS PACHECO, a Venezuelan citizen, of legal age, the bearer of
passport number 081259113, domiciled in CalleSeminario number 56, Ensanche Pianatini, Santo
Domingo, Dominican Republic; b) Mr. OMAR JESUS FARIAS LUCES, a Venezuelan citizen,
of legal age, the bearer of passport number 120490668, domicile at Calle Seminario number 56,
Ensanche Pianatini, Santo Domingo, Dominican Republic, for the amount of DR $15,000,000.00
(FIFTEEN MILLION).

WHEREAS CLAUSE 3:            The Chamber of Commerce and Production of Santo Domingo has
ascertained the existence of an agreement dated June 13, 2016, by and between the company
TUQUI TUQUI DOMINICANA, S.R.L., as the owner of the share coupons acquired pursuant
to the agreement dated July 28, 2016, for 149,999 share coupons that are part of the corporate
stock of the company CONSTRUCTORA SAICORP, S.R.L. EXHIBIT DOC No. 5

WHEREAS CLAUSE 4:              Subsequently, at the Special Meeting of’ the General Board of
Stockholders of April 4, 2017, upon the presence of the stockholders being established and
verifled, there appear in the capacity of stockholders of CONSTRUCTORA SAICORP, S.A.:1.
the entity TUQUI TUQUI DOMINICANA, S.R.L., and Mr. SIMEON RAFAEL GARCIA
RODRIGUEZ.

WHEREAS CLAUSE 5.              The company TUQUI TUQUI DOMINICANA, S.R.L., has put up
for sale the share coupons it owns in CONSTRUCTORA SAICORP, S.R.L., [andl likewise, Mr.
SIMEON RAFAEL GARCIA RODRIGUEZ has represented his irrevocable decision to sell
all of his share coupons, said requests having been made to the management of the company
by mail (EXI-IIBIT DOC No. 6), as provided by the law on commercial corporations and the by
laws of the aforementioned company.

WHEREAS CLAUSE 6.              The aforesaid share coupons were not the subject of a request to buy
them by the stockholders of the entity CONSTRUCTORA SAICORP, S.R.L., it was offered to
Mr. JOSE FELIX CABRERA, who represented his desire to buy them at the price and according
to the conditions stipulated and established in the present agreement. EXHIBIT DOC No. 7

WHEREAS CLAUSE 7.         The corporate stock of the company CONSTRUCTORA
SAICORP, S.R.L., represented by its share coupons that are being transferred to Mr. JOSE




                                                4
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 6 of 35



 FELIX CABRERA, which comprise the following items of real and personal property: EXHIBIT
 DOCNo.8

 I)    Functional unit 301, identified as 400423206022:30!, registration 0100249384, of the
       TORRE CONSTITUCION condominium, located in the National District, with a 3.6 1%
       partition percentage with one (I) vote in meetings of the General Assembly of
       Condominium Units, comprising one OWN SECTOR, identified as SP-01-03-001, located
       on level 03 of block 01, intended as COMMERCIAL PREMISES, with an area of 152.97
       square meters, an OWN SECTOR, identified as SP-00-M3-004, located on level M3,
       intended for PARKING, with an area of 11 .50 square meters, and an OWN SECTOR,
       identified as SP-00-M3-005, located on level M3, intended for PARKING, with an area of
       11 .50 square meters.

2)     Functional unit 401, identified as 40042306022:401, registration 0100249385, of the
       TORRE CONSTITUCION condominium, located in the National District, with a 3.98%
       partition percentage with one (I) vote in meetings of the General Assembly of
       Condominium Units, comprising one OWN SECTOR, identified as SP-0I-04-00l, located
       on level 04 of block 01, intended as COMMERCIAL PREMISES, with an area of 160.08
       square meters, an OWN SECTOR, identified as SP-00-M3-0l5, located on level M3,
       intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
       as SP-00-M3-016, located on level M3, intended for PARKING, with an area of 11.50
       square meters, and an OWN SECTOR, identified as SP-00-M3-017, located on level M3,
       intended for PARKING, with an area of 11.50 square meters.

3)     Functional unit 402, identified as 40042306022:402, registration 0100249386, of the
       TORRE CONSTITUCION condominium, located in the National District, with a 3.93%
       partition percentage with one (I) vote in meetings of the General Assembly of
       Condominium Units, comprising one OWN SECTOR, identified as SP-Ol-04-002, located
       on level 04 of block 01, intended as COMMERCIAL PREMISES, with an area of 166.21
       square meters, an OWN SECTOR. identified as SP-00-M3-012, located on level M3,
       intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-M3-013, located on level M3, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M3-014. located on level M3,
      intended for PARKING, with an area of II .50 square meters.

4)    Functional unit 501, identified as 40042306022:501, registration 0100249387, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 4.08%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-05-00I, located
      on level 05 of block 0!, intended as COMMERCIAL PREMISES, with an area of 172.87
      square meters, an OWN SECTOR, identified as SP-00-M3-02l, located on level M3,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M3-022, located on level M3, intended for PARKING, with an area of Il .50




                                             5
     Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 7 of 35



     square meters, and an OWN SECTOR, identified as SP-00-M3-023, located on level M3,
     intended for PARKING, with an area of 11.50 square meters.

5)   Functional unit 502, identified as 40042306022:502, registration 0100249388, of the
     TORRE CONSTITUCION condominium, located in the National District, with a 3.8 1%
     partition percentage with one (I) vote in meetings of the General Assembly of
     Condominium Units, comprising one OWN SECTOR, identified as SP-01 -05-002, located
     on level 05 of block 01, intended as COMMERCIAL PREMISES, with an area of 161.07
     square meters, an OWN SECTOR, identified as SP-00-M3-018, located on level M3,
     intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
     as SP-00-M3-0 19, located on level M3, intended for PARKING, with an area of 11.50
     square meters, and an OWN SECTOR, identified as SP-00-M3-020, located on level M3,
     intended for PARKING, with an area of I I .50 square meters.

6)   Functional unit 601, identified as 40042306022:601. registration 0100249389, of the
     TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
     partition percentage with one (I) vote in meetings of the General Assembly of
     Condominium Units, comprising one OWN SECTOR, identified as SP-Ol-06-00I, located
     on level 06 of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
     square meters, an OWN SECTOR, identified as SP-00-M3-027, located on level M3,
     intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
     as SP-00-M3-028, located on level M3, intended for PARKING, with an area of 11.50
     square meters, and an OWN SECTOR, identified as SP-00-M3-029, located on level M3,
     intended for PARKING, with an area of 11 .50 square meters.

7)   Functional unit 602, identified as 40042306022:602, registration 0100249390, of the
     TORRE CONSTITUCION condominium, located in the National District, with a 2,55%
     partition percentage with one (1) vote in meetings of the General Assembly of
     Condominium Units, comprising one OWN SECTOR, identified as SP-01-06-002, located
     on level 06 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
     square meters, an OWN SECTOR, identified as SP-00-M2-014, located on level M2,
     intended for PARKING, with an area of I I .50 square meters, and an OWN SECTOR,
     identified as SP-0O-M2-OI 5, located on level rvl2. intended For PARKiNG, with an area of
     II .50 square meters.

8)   Functional unit 603, identified as 40042306022:603, registration 0100249391, of the
     TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
     partition percentage with one (I) vote in meetings of the General Assembly of
     Condominium Units, comprising one OWN SECTOR, identified as SP-01-06-003, located
     on level 06 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
     square meters, an OWN SECTOR. identified as SP-00-M3-OOI, located on level M3,
     intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
     as SP-00-M3-002. located on level M3, intended for PARKING, with an area of 11.50




                                            6
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 8 of 35



      square meters, and an OWN SECTOR, identified as SP-00-M3-003, located on level M3,
      intended for PARKING, with an area of I I .50 square meters.

9)    Functional unit 701, identified as 40042306022:701, registration 010024992, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-07-00l, located
      on level 07 of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
      square meters, an OWN SECTOR, identified as SP-00-M2-01 1, located on level M2,
      intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-M3-0]2, located on level M2, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M2-013, located on level M2,
      intended for PARKING, with an area of I I .50 square meters.

10)   Functional unit 702, identified as 40042306022:702, registration 0100249393, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-07-002, located
      on level 07 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
      square meters, an OWN SECTOR, identified as SP-00-M2-009, located on level M2,
      intended for PARKING, with an area of 11 .50 square meters, and an OWN SECTOR,
      identified as SP-00-M2-010, located on level M2, intended for PARKING, with an area of
      11 .50 square meters.

II)   Functional unit 703, identified as 40042306022:703, registration 0100249394, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0 1-07-003, located
      on level 07 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
      square meters, an OWN SECTOR, identified as SP-00-M3-024, located on level M3,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M3-025, located on level M3, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR. identified as SP-00-M3-026, located on level M3,
      intended for PARKING, with an area of I I .50 square meters.

12)   Functional unit 801, identified as 40042306022:801. registration 0100249395, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR. identified as SP-0l-08-001, located
      on level 08 of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
      square meters, an OWN SECTOR, identified as SP-00-M3-009, located on level M3,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M3-010, located on level M3, intended for PARKING, with an area of 11.50




                                            7
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 9 of 35



      square meters, and an OWN SECTOR, identified as SP-00-M3-0l 1, located on level M3,
      intended for PARKING, with an area of 11.50 square meters.

13)   Functional unit 802, identified as 40042306022:802, registration 0100249396, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0I-08-002, located
      on level 08 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.22
      square meters, an OWN SECTOR, identified as SP-00-M2-016, located on level M2,
      intended for PARKING, with an area of 1 1 .50 square meters, and an OWN SECTOR,
      identified as SP-00-M2-0I 7, located on level M2, intended for PARKING, with an area of
      11 .50 square meters.

14)   Functional unit 803, identified as 40042306022:803, registration 0100249397, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01 -08-003, located
      on level 08 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
      square meters, an OWN SECTOR, identified as SP-00-M3-006, located on level M3,
      intended for PARKING, with an area of 11 .50 square meters. an OWN SECTOR, identified
      as SP-00-M3-007, located on level M3, intended for PARKING, with an area of 11 .50
      square meters, and an OWN SECTOR, identified as SP-00-M3-008, located on level M3,
      intended for PARKING, with an area of 11.50 square meters.

15)   Functional unit 90!, identified as 40042306022:901, registration 0100249398, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprisingone OWN SECTOR, identified as SP-Ol-09-00l, located
      on level 09 of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
      square meters, an OWN SECTOR, identified as SP-00-M2-006, located on level M2,
      intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-M2-007, located on level M2, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M2-008, located on level M2,
      intended for PARKING, with an area of 11 .50 square meters.

16)   Functional unit 902, identified as 40042306022:902, registration 0100249399, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0 1-09-002, located
      on level 09 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
      square meters, an OWN SECTOR, identified as SP-00-M2-021, located on level M2,
      intended for PARKING, with an area of 11 .50 square meters, and an OWN SECTOR,
      identified as SP-00-M2-022, located on level M2, intended for PARKING, with an area of
      Ii .50 square meters.




                                            8
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 10 of 35




17)   Functional unit 903, identified as 40042306022:903, registration 0100249400, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0l-09-003, located
      on level 09 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
      square meters, an OWN SECTOR, identified as SP-00-M2-0l8, located on level M2,
      intended for PARKING, with an area of’ 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M2-019, located on level M2, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M2-020, located on level M2,
      intended for PARKING, with an area of 11.50 square meters.

18)   Functional unit 1001, identified as 40042306022:1001, registration 0100249401, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-Ol-010-001,
      located on level 010 of block 01. intended as COMMERCIAL PREMISES, with an area
      of 118.22 square meters, an OWN SECTOR, identified as SP-00-M2-OOl, located on level
      M2, intended for PARKING, with an area of 11.50 square meters, an OWN SECTOR,
      identified as SP-00-M2-002, located on level M2, intended for PARKING, with an area of
      11 .50 square meters, and an OWN SECTOR, identified as SP-00-M2-003, located on level
      M2, intended for PARKING, with an area of I 1 .50 square meters.

19)   Functional unit 1002, identified as 40042306022:1002, registration 0100249402, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0I-10-002, located
      on level 10 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
      square meters, an OWN SECTOR, identified as SP-00-M2-004, located on level M2,
      intended for PARKING, with an area of I I .50 square meters, and an OWN SECTOR,
      identified as SP-00-M2-006, located on level M2, intended for PARKING, with an area of
      11 .50 square meters.

20)   Functional unit 1003, identified as 40042306022:1003, registration 0100249402 [sic], of
      the TORRE CONSTITUCION condominium, located in the National District, with a
      3.47% partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0I-10-003, located
      on level 10 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
      square meters, an OWN SECTOR, identified as SP-00-Ml-018, located on level MI,
      intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-MI-019, located on level MI, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00MI-020, located on level Ml,
      intended for PARKING, with an area of 11.50 square meters.




                                             9
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 11 of 35



21)   Functional unit 1101, identified as 40042306022:1101, registration 0100249404, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0l-l 1-001, located
      on level II of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
      square meters, an OWN SECTOR, identified as SP-00-M1-001, located on level Ml,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M 1-002, located on level Ml, intended for PARKING, with an area of 11 .50
      square meters, and an OWN SECTOR, identified as SP-00-Ml-003, located on level Ml,
      intended for PARKING, with an area of 11 .50 square meters.

22)   Functional unit 1102, identified as 40042306022:1102, registration 0100249405, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-1 1-002, located
      on level II of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
      square meters, an OWN SECTOR, identified as SP-00-Ml-004, located on level MI,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identifIed
      as SP-00-M 1 -005, located on level M I, intended for PARKING, with an area of II .50
      square meters, and an OWN SECTOR, identified as SP-00-MI-022, located on level Ml,
      intended For PARKING, with an area of II .50 square meters.

23)   Functional unit 1103, identified as 40042306022:1103. registration 0100249406, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-1 1-003, located
      on level ii of block 01, intended as COMMERCIAL PREMISES, with an area oP 147.07
      square meters, an OWN SECTOR, identified as SP-00-Ml-016, located on level Ml,
      intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-MI-0I7, located on level Ml, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-MI-021, located on level Ml,
      intended for PARKING, with an area of 11 .50 square meters.

24)   Functional unit 1201, identified as 40042306022:1201, registration 0100249407, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.78%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0l-I2-OOI, located
      on level 12 of block 01, intended as COMMERCIAL PREMISES, with an area of 118.22
      square meters, an OWN SECTOR, identified as SP-00-Ml-006, located on level Ml,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-M1-007, located on level MI, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M1-008, located on level MI,
      intended for PARKING, with an area of II .50 square meters.




                                            10
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 12 of 35



25)   Functional unit 1202, identified as 40042306022:1202, registration 0100249408, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 2.55%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-01-l2-002, located
      on level 12 of block 01, intended as COMMERCIAL PREMISES, with an area of 108.40
      square meters, an OWN SECTOR, identified as SP-00-MI-009, located on level Ml,
      intended for PARKING, with an area of II .50 square meters, an OWN SECTOR, identified
      as SP-00-M 1-01 0, located on level M I, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-M 1-011, located on level MI,
      intended for PARKING, with an area of II .50 square meters.

26)   Functional unit 1203, identified as 40042306022:1203, registration 0100249409, of the
      TORRE CONSTITUCION condominium, located in the National District, with a 3.47%
      partition percentage with one (I) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-0I-12-003, located
      on level 12 of block 01, intended as COMMERCIAL PREMISES, with an area of 147.07
      square meters, an OWN SECTOR, identified as SP-00-M1-012, located on level Ml,
      intended for PARKING, with an area of ii .50 square meters, an OWN SECTOR, identified
      as SP-00-M1-013, located on level Ml, intended for PARKING, with an area of 11.50
      square meters, and an OWN SECTOR, identified as SP-00-Ml-014. located on level MI,
      intended for PARKING, with an area of 11.50 square meters.

27)    Functional unit RI, identified as 40042306022:Rl, registration 0100249410, of the
      TORRE CONSTITUCEON condominium, located in the National District, with a 12.16%
      partition percentage with one (1) vote in meetings of the General Assembly of
      Condominium Units, comprising one OWN SECTOR, identified as SP-00-0l-001, located
      on level 01, intended as a PARK, with an area of 11.50 square meters, an OWN SECTOR,
      identified as SP-00-01-002, located on level 01, intended for PARKING, with an area of
       11.50 square meters, an OWN SECTOR. identified as SP-00-OI-003, located on level 01,
      intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified
      as SP-00-0I-004, located on level 01, intended for PARKING, with an area of 11.50 square
      meters, an OWN SECTOR, identified as SP-00-01-005, located on level 01, intended for
      PARKING, with an area oF II .50 square meters, an OWN SECTOR, identified as SP-00-
      0 1-006, located on level 01, intended for PARKING, with an area of 11.50 square meters,
      an OWN SECTOR, identified as SP-00-01-007, located on level 01, intended for
      PARKING, with an area of 11.50 square meters. an OWN SECTOR, identified as SP-00-
      01-008, located on level 01, intended for 1ARKING, with an area of 11.50 square meters,
      an OWN SECTOR, identified as SP-00-01-009, located on level 01, intended for
      PARKING, with an area of I 1 .50 square meters, an OWN SECTOR, identified as SP-00-
      01-0010, located on level 01, intended for PARKING, with an area of 11.50 square meters,
      an OWN SECTOR, identified as SP-00-0l-0I I, located on level 01, intended for
      PARKING, with an area of 11.50 square meters, an OWN SECTOR, identified as SP-00-
      01-012, located on level 01, intended for PARKING, with an area of 11.50 square meters,
      an OWN SECTOR, identified as SP-00-0l-013. located on level 01, intended for




                                             II
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 13 of 35




        PARKING, with an area of 11 .50 square meters, an OWN SECTOR, identified as SP-00-
        01-014, located on level 01, intended for PARKING, with an area of 11.50 square meters,
        an EXCLUSIVE USE SECTOR, identified as SE-0l-02-001, located on level 02 of block
        01, intended as a TERRACE, with an area of 164.25 [square meters], an EXCLUSIVE
        USE COMMON SECTOR, identified as SE-01-02-002, located on level 02 of block 01,
        intended as a TERRACE, with an area of 25.50 square meters, and an OWN SECTOR,
        identified asSP-01-02-OOl, located on level 02 ofblock0l, intended asaRESTAURANT,
        with an area of 325.44 square meters.

28)    Functional unit R2, identified as 40042306022:R2, registration 0100249411, of the
       TORRE CONSTITUCION condominium, located in the National District, with a 6.832%
       partition percentage with one (I) vote in meetings of the General Assembly of
       Condominium Units, comprising one OWN SECTOR, identified as SP-00-01 -003, located
       on level 01, intended for PARKING, with an area of 11.50 square meters, an OWN
       SECTOR, identified as SP-00-01-004, located on level 01, intended for PARKING, with
       an area of 11 .50 square meters, an OWN SECTOR, identified as SP-00-0 1-005, located on
       level 01, intended for PARKING, with an area of 11 .50 square meters, an OWN SECTOR,
       identified as SP-00-01-006, located on level 01, intended for PARKING, with an area of
       11.50 square meters, an EXCLUSIVE USE SECTOR, identified as SE-01-13-OOl, located
       on level 13 of block 01, intended as a TERRACE, with an at-ca of 92.71 square meters, and
       an OWN SECTOR, identified as SE-0l-Ol-006, located on level 01, intended as a
       GYMNASIUM, with an area of 195.04 square meters.

WHEREAS CLAUSE 8:            The PARTY OF THE SECOND PART has represented to the
PARTY OF THE FIRST PART its interest in acquiring all of the personal property of
CONSTRUCTORA SAICORP, S.R.L., and, in addition, has represented to the PARTY OF
THE FIRST PART and to the PARTY OF THE THIRD PART its interest in paying off any
debts said corporation may have vis-à-vis the Office of the Superintendent of Insurance of the
Dominican Republic in its aforesaid capacity for the reasons previously set forth in these whereas
clauses,

NOW, THEREFORE, THE PARTIES HAVE AGREED UPON AND COVENANTED THE
PRESENT AGREEMENT FOR THE SALE OF SHARE COUPONS AND OTHER
PURPOSES:

FIRST: OBJECT OF THE SALE AGREEMENT

The company TUQUI TUQUI DOMINICANA, S.R.L., and Mr. SIMEON RAFAEL GARCIA
RODRIGUEZ do hereby sell, assign, and transfer, with all guarantees of law and with no
impediment whatsoever, free of burdens and liens, with no lawsuits or debts of any kind, the
SHARE COUPONS set forth in detail below, in favor of Mr. JOSE FELIX CABRERA
CASTILLO, who accepts them, which share coupons belong to the company CONSTRUCTORA
SAICORP, S.R.L., and represent all of the shares thereof.




                                               12
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 14 of 35




PARAGRAPH I. The parties have agreed that the aforesaid share coupons of the Company
CONSTRUCTORA SAICORP, S.R.L., have been duly endorsed in favor of Mr. JOSE FELIX
CABRERA CASTILLO in order that the aforesaid company CONSTRUCTORA SAICORP,
S.R.L., may proceed to effectuate the transfer in favor of the buyer and notify the Office of the
Director General of Internal Taxes (DGII) and the chamber of commerce and production of the
transfer of the share coupons in the following manner:

SELLERS                                       BUYERS                            CORPORATE
                                                                                      SHARES
1. TUQUI TUQUI DOMINICANA. S.R.L.               JOSÉ FELIX CASTILLOCABRERA              149,999
2. SIMEON RAFAEL GARCIA RODRIGUEZ JOSÉ FELIX CASTILLO CABRERA
TOTAL:                                                                       DR $15,000,000.00
the value of which is established in the present agreement in the amount of US $3,500,000.00.

SECOND: The company SEGUROS CONSTITUCION, S.A., declares its express consent to
the above-referenced transfer of the aforesaid share coupons in favor of Mr. JOSÉ FELIX
CASTILLO CABRERA, which share coupons make up the corporate stock of the entity
CONSTRUCTORA SAICORP, S.R.L.,                 Mr. JOSÉ FELIX CASTILLO CABRERA and
CONSTRUCTORA SAICORP, S.R.L., undertaking to pay the debt, with all the consequences
it implies, in the amount of US $1,500,000.00 (one million five hundred thousand dollars) or the
equivalent thereof in Dominican pesos, which sum has been abated by SEGUROS
CONSTITUCION, S.A., pursuant to the current valuation of the share coupons and the real
property that make up the corporate stock of CONSTRUCTORA SAICORP, S.R.L., attached
hereto.

PARAGRAPH II. CONSTRUCTORA SAICORP, S.R.L. declares that it accepts the payment
of the sum owed to the company SEGUROS CONSTITUCION, S.A., in case that Mr. JOSÉ
FELIX CASTILLO CABRERA should fail to honor his obligations, becoming a jointly and severally
liable guarantor of said debt with all the consequences said guarantee implies.

SECOND [sic]: Sale Price. The PARTY OF THE SECOND PART, Mr. JOSÉ FELIX
CABRERA CASTILLO, shall pay the PARTY OF THE FIRST PART in the following
m an ncr:



a) The PARTY OF THE SECOND PART shall pay directly to the PARTY OF THE FIRST
PART the sum of ONE MILLION DOLLARS OF THE UNITED STATES OF AMERICA
(US $1,000,000.00) or the equivalent thereof in Dominican pesos upon the signing of the present
agreement, extending to the PARTY OF THE SECOND PART a formal payment receipt and
release and with no need for a new receipt.

b) The PARTY OF THE SECOND PART shall pay directly to the PARTY OF THE FIRST
PART the sum of ONE MILLION DOLLARS OF THE UNITED STATES OF AMERICA (US
$1,000,000.00) or the equivalent thereof in Dominican pesos within the term of seven (7) months
as of the signing of the present agreement.




                                               1,.,
                                               Ii
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 15 of 35




c) The PARTY OF THE SECOND PART shall pay directly to the OFFICE OF THE
SUPERINTENDENT OF INSURANCE OF THE DOMINICAN REPUBLIC the sum of
FIVE HUNDRED THOUSAND DOLLARS OF THE UNITED STATES OF AMERICA (US
$500,000.00) or the equivalent thereof in Dominican pesos upon the signing of the present
agreement, extending to the PARTY OF THE THIRD PART a formal payment receipt and
release and with no need for a new receipt.

d) The PARTY OF THE SECOND PART shall pay directly to the PARTY OF THE THIRD
PART the sum of ONE MILLION DOLLARS OF THE UNITED STATES OF AMERICA (US
$1,000,000.00) or the equivalent thereof in Dominican pesos in monthly installments or in its
entirety no later than the first (Ist) day of October, two thousand and eighteen (201 8).

PARAGRAPH 1. In case that the PARTY OF THE SECOND PART should fail to honor its
payment obligations on the date agreed upon, it undertakes to pay as late penalty, TWO PER
CENT (2%) per month on the sums owed until they are satisfied, without this representing a
waiver by the PARTY OF THE FIRST PART [of the right to] exercise or require foreclosure or
performance of the other conditions covenanted at the present proceeding.

PARAGRAPH 2. It is expressly agreed upon by and between the parties that until such time as
the sale price has been paid in full, the PARTY OF THE SECOND PART may not assign or
convey to third parties the rights the present agreement confers upon it.

PARAGRAPH 3. As a consequence of the previous paragraph, the PARTY OF THE SECOND
PART acknowledges and accepts that the PARTY OF THE FIRST PART may, at its discretion,
file and notice oppositions to the transfer of corporate shares with the Chamber of Commerce and
the Office of the Director General of Internal Taxes and any other governmental authority if the
PARTY OF THE SECOND PART has not honored the payment obligations it assumed under
the present agreement upon the expiration of the term of seven months from the signing of the
aforesaid agreement.

PARAGRAPH 4. The PARTY OF THE SECOND PART undertakes to sign a notarial
promissory note in favor of the PARTY OF THE FIRST PART in order to guarantee its payment
obligation accepted pursuant to this article which shall mature after the seven-month term
established for the payment of its obligations.

THIRD: Upon the signing of the present agreement, the PARTY OF THE FIRST PART and
CONSTRUCTORA SAICORP, S.R.L., undertake to deliver the following documents to the
PARTY OF THE SECOND PART:

a)     The property deeds reflecting the rights to each real property.

b)     A certificate issued by the Office of the Director General of Internal Taxes (DGII) showing
       the sums outstanding for taxes on assets or any other asset that must be paid by




                                                14
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 16 of 35




       CONSTRUCTORIA SAICORP, S.R.L., as the result of its operations or the ownership
       of the aforementioned real properties [sicJ. Which, under the above-referenced agreement
       shall be released in their entirety, the managers involved and the PARTY OF THE FIRST
       PART, who undertakes to make full payment of said taxes, being answerable therefor,

c)      Mortgages release agreement.

d)     Certificates by the Property Deeds Registrar reflecting the by-laws of the real properties.

e)     Receipts showing that CONSTRUCTORA SAICORP, S.A., is up to date on the payment
       of utilities electricity, waste collection, water, telephone, and all other utilities.
                   —




f)      Blueprints [plans] and authorization issued by governmental institutes.

g)     [Minutes of] meetings of the General Board, by-laws, offers to sell share coupons, and any
       other documents required by Revenue during the last ten years.

FOURTH: The PARTY OF THE SECOND PART acknowledges and accepts that the real
properties described in the present agreement have first mortgages recorded in favor of Banco de
Reservas de Ia Repáblica Dominicana, and, in this regard, it acknowledges and accepts that, upon
the signing of the present agreement, the PARTY OF THE FIRST PART shall deliver the
respective documents reflecting the constitution of the mortgages.

FIFTH: The parties have agreed that, with the sale of the corporate shares in favor of the PARTY
OF THE SECOND PART, all of the rights, of whatever nature, which said corporate shares may
have generated or might generate at any time, whether past, present or future, including dividends,
reserves accumulated prior to the date of this agreement or at any other time, regardless of their
nature, are transferred to the PARTY OF THE SECOND PART.

SIXTH: The parties acknowledge and accept that CONSTRUCTORA SAICORP, S.R.L., is a
limited liability corporation under the Law of Corporations of the Dominican Republic, Law No.
479-08, and that, therefore, it requires two stockholders. In this regard, the PARTY OF THE
SECOND PART undertakes to produce a second person, whether physical or legal, so that it may
appear as the second acquirer of the corporate shares of CONSTRUCTORA SAICORP, S.R.L.,
and the latter may comply with the provisions of the aforementioned Law of Corporations.

SEVENTH: Commitment to sell. The PARTY OF THE FIRST PART undertakes not to agree,
covenant, offer, or negotiate the sale with any other interested party as of the signing of the present
agreement until such time as it pays the debts entered into with the PARTY OF THE FIRST
PART [sic] and with SEGUROS CONSTITUCION, S.A., so as to safeguard the rights
covenanted therein in favor of the PARTY OF THE SECOND PART, except for those measures
to be taken with a banking institution in order to release the debts contracted for, and they are
authorized to do so for those purposes.




                                                  15
       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 17 of 35



EIGHTH: Delivery of documents. The parties shall provide one another all documents and
information that may be necessary to formalize and successfully conclude the proceedings related
to the properties involved in this transaction, and undertake to provide all that are necessary.

NINTH: Scope of the negotiation. The parties are agreed that the present document is binding
between them in all negotiations carried out and to be carried out in order to attain the purpose of
the present document, and this implies the applicable legal liabilities in case that it should be
defaulted on without justification.

TENTH: Conflict resolution. The parties refer to Common Law for the interpretation and
resolution of any conflict resulting from the performance or non-performance of the present
Agreement.

ELEVENTH: Taxes, expenses, and fees. All taxes on the transfer of the real properties involved
in the present operation shall be borne by Mr. JOSE FELIX CABRERA CASTILLO; however,
taxes and debts existing prior to this agreement in connection with the company
CONSTRUCTORA SAICORP, S.R.L., and those of TUQUI TUQUI DOMINICANA, S.R.L.,
shall be covered by these entities. The fees of attorneys and designated consultants are covered
by each contracting party, which waives any claim in this regard AGAINST THE OTI-IERS.

It is established and so assumed by the PARTY OF THE FIRST PART that the entity
CONSTRUCTORA SAICORP, S.R.L., shows no debts at all, whether labor-related or bank-
related, etc., and that if any should exist, Mr. JOSE FELIX CABRERA CASTILLO shall
proceed to deduct it from the amount owed him by the PARTY OF THE FIRST PART.

TWELFTH: Election of domicile. The parties elect their domicile for all purposes and
consequences of this proceeding as has been established in the preamble to the present agreement.-

THIRTEENTH: Sole agreement. This agreement constitutes the sole Contract or binding
covenant between the parties with respect to the transaction contemplated therein and shall
imperatively survive any verbal or written negotiations, declarations, or events of any nature
previous thereto.

FOURTEENTH: Severability of clauses. If, for any reason, any of the clauses oCthis agreement
should be proved to be partially or wholly null, said nullity shall affect only that part of such clause
that is being annulled, and in all other aspects this agreement shall be considered as if said null
clause had never been agreed upon and no other clause of this agreement shall be affected, annulled
or prejudiced.

FIFTEENTH: No waiver. The fact that one of the parties should fail to timely exercise an action
contemplated in this agreement at the appropriate moment does not constitute a waiver of the future
exercise of said right or action, unless it were an instance to which the statute of limitations is
applicable.




                                                   16
          Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 18 of 35




SIXTEEENTH: The parties declare and acknowledge that the individuals who act in
representation of them have been duly authorized by the competent corporate bodies of the
respective companies to execute the present agreement and to assume on their behalf the
obligations and commitments contemplated therein.

DONE AND SIGNED IN GOOD FAITH in three (3) originals of identical tenor and effect in
Santo Domingo, Dominican Republic, this third   (3rd)
                                                        day of the month of October, two thousand
and seventeen (201 7).


[Seal:]
TUQUI TUQUI DOMINICANA, S.R.L.
SANTO DOMINGO, D.R.

                          THE PARTY OF THE FIRST PART
[Illegible signature]                               [Illegible signature]
TUQUI TUQUI DOMJNICANA, S.R.L.                      SIMEON RAFAEL GARCIA RODRIGUEZ
Duly represented by                                 Duly represented by
VICTOR ANTONIO CASADO SALICETTI                     VICTOR ANTONIO CASADO SALICETTI



                         THE PARTY OF THE SECOND PART

                                 [signed:j José F. Cabrera
                          JOSE FELIX CABRERA CASTILLO

[Seal:]                                             [Seal:]
OFFICE OF TI-IF SUPERINTENDENT OF INSURANCE         CONSTRUCTORA SAICORP, SRL
(Coat of Arms)                                      RNC 130-42850-6
Dominican Republic                                  Dom. Rep.



                          THE PARTY OF THE THIRD PART
 OFFICE OF THE SUPERINTENDENT OF INSURANCE OF THE DOMINICAN REPUBLIC
                                    Duly represented by
                             EUCLIDES GUT!ERREZ FELIX
                                    [Illegible signature]

                                    [Illegible signature]
                          CONSTRUCTORA SAICORP, S.R.L.
                                Duly represented by
                         SIM EON RAFAEL GARCIA RODRIGUEZ
                         VECTOR ANTONIO CASADO SALIC ETTI




                                             17
      Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 19 of 35



I, RAFAEL ACOSTA CABRAL. a notary in and For the National District, registration number
 178 of the College of Notaries of the Dominican Republic, CERTIFY; that the foregoing
signatures were voluntarily affixed in my presence by Messrs. VICTOR ANTONIO CASADO
SALICETTI, SIMEON RAFAEL GARCIA RODRIGUEZ, JOSE FELIX CABRERA
CASTILLO, and EUCLIDES GUTIERREZ FELIX, whose personal data and capacities are set
forth in the above document, which individuals have declared to me that those signatures are the
ones they customarily use in all their acts. In Santo Domingo, Dominican Republic, this third (3d)
day of the month of October, two thousand and seventeen (2017).

                                     [Seal:]
                                     Rafael Acosta Cabral
                                     Attorney-at-Law * Notary
                                     (Coat of Arms)
                                     Santo Domingo, D.R.
                                     [Illegible]

                                    [Illegible signature]
                                RAFAEL ACOSTA CABRAL
                                       Notary Public




                                               18
                                                                  _
                                                         ____




       Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 20 of 35




                                                 LOPEZ AND DURAN
                                                                   ATING
                                           INTERPRETING AND TRANSL                                          33134
                                                           Gables, Florida
                                  740 Malaga Avenue, Coral
                                               Tel.: 305) 443—3432




                                                    CERTIFICATE OF ACCURACY


STATE OF FLORIDA
                                  SS.
COUNTY OF DADE
                                                                                                           Florida    at    large,      appears
                                                            the State of
         Before me,           a    notary public in and for
                                                                                                 a   certified court             interpreter,
                                                                        known        to ne,
Nelson Duran,           Ph.D.,          who is personally
                                                                                                                    Courts,       for   and   on
                                                            Office        of        the    United     States
qualified        by     the       Administrative
                                                                                                             who,     after       being      duly
                                                   Tnterpretinq              and      Translating,
behalf      of    Lopez           and    Duran

                                                                                                     the    Spanish        and   the    English
                                                       he    is       fully     rersed         in
sworn,      deposes       arid      says    that
                                                                                                                                 d
                                                                   correct                            translation of the attache
languages,        and that          the    foregoing is a true and
                                                                                                                        of                    the
                                                                      (/8)      pages,        and that this is the last
document consisting of

 attached.




                                                                             NelOon Duran,            Ph.D.



                                                                                                                                        20
                                                                                     day of
                        subscribed thi.s                                                                       J
 Swo
       rn
            to
                 arid




                                                                                                      6’




                                                                               Armando Escoto
                                                                               Notary Public,
                                                                               State of Florida at              Large


  My    commission expi
                                                     ARMANDO M. ESCOTO
                                                  MY COMMISSION # GO O7721
                                                     EXPIRES: June 24, 2021
                                                 8or Th NoIary Pubtc Iindccwñlers
                                                                                          all translations.    Lopez and Duran Interpreting
                                   Eenure EoaEduracy                                                             to negligence or error
                                                                                                                                          in
  The utmost care has beer, taken                         e                               for any dasia oos due
                                loyees shall not he liabl
  and Translating and its emp
  typing or translation.
     Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 21 of 35

                             Th



                  CONTRATO DE COMPRA-VENTA DE CUOTAS SOCIALES V OTROS FINES:


                ENTRE: Do una parte, A) TUQUI TUQU! DOMINICANA, S.R.L, sociedad comerciai
                debidamente constituida de conformidad con as byes do Ia RepObilca Dominicana,
                registro mercantllnümero 105871 SD, registro nacional do contribuyentes nimero 1-
                31-12805-1, con domidillo en Ia Avenida Winston Churchill, Torro Acrópolis Center,
                Piso 14, Ensanche Plantlni, Santo Domingo, Repübiioa Dominicana, dabidamente
                representadas por sus gerentes, SR. VICTOR ANTONIO CASADO SALICETTI,
                venezolano, mayor do edad, titular del pasaporte nümero 07387941 domiclilado y
                residente en Santo Domingo, RepOblica Dominicana; y el SR. SIMEON RAFAEL
                GARCIA RODRIGUEZ, quien actia por si yen su caildad de gerente do Ia referida
                empresa, dominicano, mayor do edad, portador do a cédula do denuded y electoral
                No.402-3623476-7, domiciliado en Santo Domingo            RepOblica Dominicana,
                debidamente representado, conforme a poder en favor del señor VICTOR
                ANTONIO CASADO SALICETTI, otorgado en fecha cuatro (4) do septiembre dei
                     dos mu dlecisiete (201 7), a quienes en Ic adelante del presente acto se ie
                       mare come, LA PRIMERA PARTE o por sus nombres compietos;—-----—
                     tra parte, b) el señor JOSÉ FELIX CABRERA CASTILLO, estadounidense,
                     de edad, oasado, titular del pasaporte nümero 104125495, domiciliado y
                     te en los Estados Unidos, y transitorianiente en Santo Domingo, RepObllca
                   Inicana, quien en Ic adeiante del presente acto Se le denominare como, LA
                SEGUNDA PARTE o por su nombre compieto,——--------—------—--—-——-—--—
                Do Ia otra perle, c) LA SUPERINTENDENCIA DE SEGUROS DE LA REPUBLICA
                DOMINICANA, creada por Ley 400, del nueve (9) do enaro dei año 1969, y
                modlflcada por ia Ley 146-02 sobre Seguros y Fianzas de Ia RepOblica Dominicana,
                debidamorite representada por ei señor EUCLIDES GUTIERREZ FELIX,
                dominicano, mayor do edad, titular de Ia cOdula de identldad y electoral nOmero 001-
                0167020-6, domicliiado y residente en Santo Domingo, RepUbiica Dominicana,
                instituclón quo actOa en su caildad de iiquidadory guardlSn de Ia entidad SEGUROS
                CONSTITUCIÔN, S,A., conforme ala ResoluciOn NOmoro 001-2017, dafecha trace
                (13) do noviembre del one 2003, y quien Ic que sigue del presento contrato se
                denominarã porsu nombre completo;-—-—---——-—-—---—---.--.----—---—----
                Do otra porte d) CONSTRUCTORA SAICORP, S.R.L, Sociedad Comerciai y
                existente conforme a las eyes dominicanas, con su domicilio Social en Santo
                Domingo, er a caNe Jacinto Mañón, nOmorO 9, Ensanche Paralso, con Registro
              Naclonal do contrlbuyente Numero. 1-30-42850-6 y con un registro mercantli
         V    No.5422950, representadas por sus Gerentes, SIMEON RAFAEL GARCIA
         ‘‘j RODRIGUEZ, nacionaildad domlnicano, mayor de edad, Tltuiar do Ia Cedula do
              ldentldad y Electoral No. 402-3623476-7, con domiciiio en is Avenida Winston
        ,,,_—C1urchllI, Torre Acrapoiis Center,piso 14 Ensancho Piantini, Distrito Nacional,
                                                           ,


                         DomInicans representado conforme a poder anexo, por el Señor
                                        ,


            JCTORNNTON(O CASADO, venezolano titular del pasaporte No.073879411, con
/fID   ,iilclilo ociai en Ia Avenida Winston Churchill, Terre Acropolis Center, piso 14, de
 I                        conforme a poder anexo qulen en Ia quo sigue en el presente contrato
Jj
\i                            par su riombre complete;         ----—



\\
          S           -ANTO 1: LA PRIMERA PARTE, es propietaria de los cupones de Acciones
              ‘e acciones quo so detaiien posteriormente, y que componen el capital
               sociedad comercial CONSTRUCTORA SAICORP, S.R.L., socledad
               debidamente constltuida do conformidad con las leyes de Ia RepOblIca D
               con un capital social do Quince milbones de pesos dominlcanos
              N00,000.0o) cuyos socbos conforrne a su Oitlma asambiea estab
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 22 of 35




       proplotarios do los cuponos do acciones    a) La empress TUQUI TLJQUI
       DOMNINICANA, S.R.L, con cierito cuarenta y nueve mu noveclentos novents y
       nuevo cupones cia acctones (149,999) cupones cia acciones y SIMEON RAFAEL
       GARCIA RODRIGUEZ con Un cupOn do acciones (1).


         POR CUANTO 2:La Entidad SEGIJROS CONSTITUCION SA, justiflca su
         partlolpaclOn accionaria en a entidad CONSTRUCTORA SAICORP, SRL, mediante
         asamblea GENERAL EXTRAORDINARIA do fecha veinte (20 ) de diciembre del
         aflo 2013, Y DEL CONTRATO DE DACION EN PAGO, do esa misma fecha,
         suscrito entre el señor OMAR FARIAS LUCES V LA CONSTR.UCTORA OFL RD,
        donde so establece Ia yenta do 979,529 Cupones do acciones en favor de Ia
        entidad SEGUROS CONSTITUCION S.A, los cuales componen el Capital Social de
         Ia CONSTRIJCTORA SAICORP S.R.L CONTRATO QUE SE COPIA IN
        EXTENSO A CONT1NUACION:
           CONTRATO DE DACION EN PAGO DE CUOTAS SOCIALES ENTRE: 1) OMAR
        FARIAS LIJCES, mayor do edad, venezolano, domicillado y residente en Is Av.
        Tamaco, Terre Nord, Piso PH-i El Rosal, Estado Miranda, Caracas, Repibllca
        Bolivarlana do Venezuela, y accidentalmente en esta Ciudad de Santo Domingo,
        portador del Pasaporte No.005880296;                   2)CORPORACION OFL RD,
        anterlormente denomlnada WIN ENTERPRISES LIMITED, Socledad Comercial
        constitulda confonne a Las byes do Angulla Brltãnlca, Incorporada en fecha 27 de
        febrero del 2007, con domicilbo social en Is Av, Sarasota No.20, Torre Empresarial
       AIRD, 5to Plec, a Julia, Santo Domingo, RepOblica Dominicana, debidamente
        represerdada per su director el señor OMAR FARIAS LLJCES, quienes se
        denominaran per su propios nombres o como LA PRIMERA PARTE;Y do otra
        parte; SEGUROS CONSTITUCION, S.A Sociedad do comercio constituida segin
        las byes do Ia Ropublica Domlnicana, do No.101097868, con su domicllio Social en
        Ia Calle Semlnarlo No.66, Ensanche Plantini, Santo Domingo, RepObulca
        Dominicana, debidamente ropresentada per su Vicepresldente Ejecutivo at Señor
       JUAN JOSE GUERRERO GRILLASCA, dominicano, mayor de edad, casado,
       portador do Ia Cédule do Identidad y Electoral No.001 -01 61210-09, domiciliado y
       residente en esta Ciudad do Santo DomIngo, qulenes para Los fines y consecuenclas
       legales do! presente acto so denomlnaran per sus propios nombres o como is
       SEGUNDA PARTE.PREAMBULO:POR CUANTO: LA PRIMERA PARTE en Is
       actualidad mantleno una deuda pendionte do pago con Ia SEGUNDA PARTE y per
       tanto rissea otorgar en pago Acciones que posee on Ia Compañ(a
       CONSTRUCTORA SAICORP SRL. POR CUANTO: LA COMPRADORA ha
       mantlestado aceptaclOn a a prosente translciOn do daciOn do pago; POR CUANTO:
       y en at entondldo de quo eI anterior preémbulo forma parte Integral del presente
       acto; LAS PARTS HAN CONVENCIDO Y PACTADO LO SIGIJIENTE: PRIMERO:
       LA PRIMERA PARTE en Ia actuailded mantiene una deuda pendlente do pago con
       Ia SEGUNDA PARTE ascendonte a is suma de OCHENTA Y NIJEVE MILLONES-
       OCHOCIENTOS SESENTA V DOS MIL SETENTA PESOS CON 00/24 (RD$S’
       862,070.04).SEGUNDO: LA PRIMERA PARTE por medlo del presente docum
       cede en daclán en pago, libre y voluntariamente, con todas las garantlas do dereio      1J
       y sin impedimento alguno, a favor do Ia SEGUNDA PARTE, quien ta4
       NOVECIENTOS SETENTA V NUEVE MIL QUINIENTOS VEINTINUEVE
       CUOTAS SOCIALES suscritas y pagadas per LA PRIMERA PARTE, las cs                          V
       rman parte del Capital Suscrito y Pagado do a compañIa CONSTRUCTàRS’02
   )   SAICORP S.R.L. Conforme a Ia lIsts y Estado do los Pagos do las cuotas socIaIe..1!.’
       de dicha Companla, de Ia forma slgubente: 1) OMAR FARIAS LUCES transfiere a
       SEGUROS CONSTITUCION S.A 979,455 cuotas Soclales; 2) CORPORACION
               RD transtiem a SEGUROS CONSTITUCION S.A 74 cuotas SoclaIs-.
                   ) LA PRIMERA PARTE declare conocer Ia situacion real do, 4icha
                    por to cual renuriclaran a realizar cualquier tipo do reclamos en jtra do
                   INDA PARTE y los descargan do cualquier responsabilldad sio por
                  a las obbigaclones, decbaracbones y garantias previstas one! prese acto\
                                                                                              \ 9:’V
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 23 of 35




       CUARTO: A a suscripción del presente Contrato, LA FRIMERA PARTE entrega a
       LA SEGUNDA PARTE, qulenes declaran habeijos reclbldo, los certificados
       qua representan las cuotas cedldas debidamente endosadas. La firma del
      presente contrato vale declaraciOn do transferencla do las Cuotas por parte do LA
      SEGLJNDA PARTE, a los fines y consecuencias del Artlculo 36 del COdlgo de
      Comercio de Ia Repübflca Dominicana. En consecuencia, LA SEGUNDA PARTE
      autorizan por medio del presente contrato cancelar los Certiticados endosados y
      expedir en sustituclón do los mismos nuevos certificados a favor do LA PRIMERA
      PARTE. QUINTO: Para todo Is no exprosamente pactado en el presente contrato,
      las partes so remiten al Derecho Comün. HECHO Y FIRMADO do buena fe y
      valuntariamonte en tres (03) onglnales de un mismo tenor y efecto, uno para cada
      una de las partes contratantes y otro para el archivo do Ia compania
      CONSTRUCTORA SAICORP, S.R.L., firniados por las partes. En Ia Cludad de
      Santo Domingo, Repüblica Dominlcana a los VEINTE (20) dias del Mes de
      DICIEMBRE del aflo DOS MIL TRECE (2013). ANEXO DE DCC NO. 2

      •     Ad mlsmo se ostablece por           La Asamblea celebrada par LA
      CONSTRUCTORA SAICORP S.R.L, Y LA NOMINA DE LOS SOCIOS, de manera
      Inequlvoca quo Ia propledad do los referidos cupones de acciones en favor de
      SEGUROS CONSTITUCION S.A son par un morito de 979529, de cupones do
      acciones, representada por Ia SUPERINTENDENCIA CE SEGUROS CE LA
      REPUBLICA DOMINICANA., quo Ia acredita como acreedora por concepto del
      pago do Ia yenta do sus cupones do acciones por Un monto do OCHENTA Y
      NUEVE MILLONES OCI-IOCIENTO SESENTA Y DOS MIL SETENTA PESOS
      DOMINICACOS (RD$89,862,070.00). ANEXO DOC NO.3.

      Quo de Ia suma objeto do a yenta de los cupones do acclones estipulada so
      efectuaron pagos sobre acreenclas quo retiejan Ia contabllldad do SEGUROS
      CONSTITUCION S A., quedando pendiente en su favor Ia cantldad de           RD$
      89,862070.00 luego habor efectuados pago diversos, principalmente Ia Iiberacián
      de hipotecas con el BANCO DE RESERVAS CE LA REPUBLICA DOMINICANA.
      ANEXO DOC NO.4.

      POR CUANTO 2: A que LA PRIMERA PARTE adquirió Ia totalidad do las cuotas
      sociales de Ia socledad CONSTRUCTORA SAICORP, S.R.L., por yenta efectuada
      por (a) los señores CORPORATION OFL RD INC., sociedad comercial
      debidamente constituida do conformidad con las byes do a do as Isles Vlrgenes
      Brltanlcas, reglstro mercantli niimero 83827SD, registro nacional do conblbuyentes
  ‘   nOmoro 1-30-55864-4, con domiclilo en Is Avenida Sarasota No. 20, Torre
      Empresarial AfRO, Ensanche La Julia, Santo Domingo, Repübl!ca Dominicans,
      debidamonte representada por el señor OMAR GUSTAVO FARIAS PACHECO,
      venezolano, mayor do edad, portador del pasaporte No.081259113, domiclllado en
      Ia calle Semlnarbo No. 55, Ensanche Piantini, Santo Domingo, Repüblica
      Dominlcana; b) el señor OMAR JES(JS FARIAS LUCES, venezolario, mayor do
      edad, portador del pasaporte No.120490668, domicillado en Ia caile SemInarto No.
      55, Ensanche Plantini, Santo Domingo, Repibllca Dominicana, por valor de RD$
      15,000,000.00 (QUINCE MILLONES ).——------—-----—-----------—--——-—
      POR CUANTO 3: La Camera de Comercbo y ProducclOn de Santo Domingo,
      constata Ia existencia do un contrato del 13 de Junio del 2016 entre Ia Empresa
      TUQUI TUQUI DOMINICANA S.R.L, coma                proplotaria de los cupones de
      Accbones adquirldos mediante contrato do fecha 28 do julio del año 2016, par Ia
      cantldad do 149,999 cupones do acciones quefoman parte del capital social d,p-ja
                                   SAICORP                       ..  NO.5
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 24 of 35




          POR CUANTO 4: A qua posteriormente por Asamblea extraordinaria de fecha 4
         do abrll del año 2017, al establecerse Ia presencla de los soclos qua verifica Ia
         misma concunen en calidad do accioriistas de Ia entidad CONSTRUCtORA
         SAICORP.S.A. 1- Ia entldad TUQUI TUQUI DOMINICNA SRL, Y EL SEIOR
         SIMEON RAFAEL GERCIA RODRIQUEZ

               CUANTO 5: A que Ia Empresa TUQUI TUQUI DOMNICANA SRL. ha puesto
                   los cupones de acolones qua as propletatia en a CONSTRUCTORA
                    S.R.L, aol mismo el Señor SIMEON RAFAEL (ARCIA RODRIGUEZ,
                   indo su decisIOn Irrevocable do vender Ia totalidad do sus cupones
                        efectuândose tales peticiones a Ia gerencia do Ia empresa
                   correspondencia, (ANEXO DCC NO.6) y en cumplimiento con a lay
                socledades de comercio asi como los propios estatutos do Ia indicada
         -     a.

          POR CUANTO 6: A que no slendo objeto de solleltud do compra de los referidos
         cupones de acciones por los socios de Ia entidad CONSTRUCTORA SAICORP
         S.R.L., fue ofertada a el Sr. JOSE FELIX CABRERA, quien manlfestá su deseo
         do comprarla en el preclo y condlclones estipuladas y que so encuentran
         establecidas en el presente acuerdà. ANEXO DCC NO. 7.--—-—---—-----——--—---—-

         POR CUANTO 7: A qua el capItal social cle Ia companla CONSTRUCTORA
         SAICORP S.R.L cuyas cupones de acclones qua representan el capItal social son
         transferldos al Señor JOSE FELIX CABRERA, y qua los mismos están integrados
         por los blenea Inmuebles y rnueble alguientes: ANEXO DCC NO.8—-----------—

             1) La unidad funclonal 301, identificada como 400423206022:301        matricula
                0100249384, del condomlnio TORRE CONSTITUCION, ubicada en Dlstrito
                Naclonal, con un porcentaje de partlciOn del 3.61% con 1 votos do asamblea
                do condominlos, conformada por un SECTOR PROPID, Identiflcado SP-01-
                03-001, ublcado en el nlvel 03, del bloque 01, destinado a LOCAL
                COMERCIAL, con una superficle de 152.97 metros cuadrados, un SECTOR
                PROPIO, identificado como SP-00-M3-004, ubicado anal nivel M3, destinado
                a PARQUEO, con una superficie de 11.50 metros cuadrados y Un SECTOR
                PROPIO, ldentiflcado come SP-00-M3-005, ublcado en el nivel M3, destinado
    Si          a PARQUEO, con una superflcie do 11.50 metros cuadrados.

             2) La unldad funclonal 401, identificada como 400423206022:401, matrlcula
                0100249365, del condomlnlo TORRE CONSTTTUCION, ubicada en Distrito
                Naclonal, con un poroentaje do partlclán del 3.98% con I votes do asamblea
                de condomlnlos, confomiada por un SECTOR PROPIC, Identificado SP-01-
                      I, ubloado en el nlvel 04, del bloque 01, destlnado a LOCAL
                   .RCIAL, con una superflcle do 160.08 metros cuadrados, un SECTOR
                          Identificacto como SP-00-M3-01 5, ublcado en el rilvel M3, destinado
                         JEO, con una superficle do 11.50 metros cuadrados, un SECTOR
                          Identificado como SP-00-M3-016, ubicado en el nivel M3, destinado
                         JEO, con una superficie de 11.50 metros cuadrados y un SECTOR
                      IC, ldentlflcado como SP-0O-M3-O1 7, ublcado en el nivel M3, destinado
                a PARQUEO, con una superficie de 11.50 metros cuadrados.

             3) La unldad funcional 402, identiflcada como 400423206022:402, matricula
                0100249386, del condomlnlo TORRE CONSTITUCION, ubicada en Dlstrito
                Naclonal, con un porcentaje de particion del 3.93% con I votos de asamblea
                do condominlos, conformada por un SECTOR PROPIO, identificado SP;01-
                04-002, ubicado en el nlvel 04, del bloque 01, destlnado a .OCAL
                COMERCIAL, con una superflcie do 166.21 metros cuadrados, un SEITOR
                PROPIO, Identlficado como SP-00-M3-012, ubicado en el nivel M3, desinado
                a PARQUEO, con una superficle de 11.50 metros cuadrados, un SECTOR
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 25 of 35




            PROPIO, lcjentlflcado como SP-00-M3-013, ubicado one) nlvel M3, destinado
            a PARQUEO, con una superficie do 11.50 metros cuadrados y tin SECTOR
            PROPIO, Identificado como SP-0O-M3-014, ublcado en el nlvel M3, destinado
            a PARQUEO, con tins superficle do 11.50 metros cuadrados;

         4) La unldad funclanal 501, identificada como 400423206022:501, matrlcula
            0100249387, del condominlo TORRE CONSTITUCION, ubicada en Dlstrlto
            Nacional, con un porcentaje do parllclón del 4.08% con 1 votos do asamblea
            do condomlnlos, conformada por un SECTOR PROPIO, idenUficado SP-01.
            05-001, ublcado en el nlvel 05, del bloque 01, destinado a LOCAL
            COMERCIAL, con una superficle de 172.87 metros cuadrados, un SECTOR
            PROPIO, Identiticado como SP-00-M3-021 ubicado en el nivel M3, destinado
                 QUEO, con una suporficie do 11.50 metros cuadrados, un SECTOR
                 ‘IC, Identlficado coma SP-00-M3-022, ublcado en el nlvel M3, destinado
                     JEO, con una superficie do 11.50 metros cuadrados y un SECTOR
                      Identificado como SP-00-M3-023, ubicado en el nivel M3, destinado
                         I, con una superficie do 11.50 metros cuadrados;

        5) La unidad funcional 502, Identlficada como 400423206022:502, matrIcula
           0100249388, del condominlo TORRE CONSTITUCION, ubicada en Distrito
           Nacional, con tin porcentaje do partlclón del 3.81% con I votos de asamblea
           de condomlnios, conformada por un SECTOR PROPIO, identifloado SP-01-
           05-002, ublcada en el nivel 05, del bloque 01, destinado a LOCAL
           COMERCIAL, con una superficle do 161.07 metros cuadrados, Un SECTOR
           PROPIO, Identificado coma SP-00-M3-018, ubicado en el nivel M3, destinado
           a PARQUEO, con una superticie de 11.50 metros cuadrados, Un SECTOR
           PROPIO, ldentlflcado coma SP-OQ-M3-O1 9, ubicado en el nivel M3, destinado
           a PARQUEO, con una superficie de 11.50 metros cuadrados y un SECTOR
           PROPIO, Iclentificado coma SP-00-M3-020, ublcado en el nivel M3, desilnado
           a PARQUEO, con una superticle de 11.50 metros cuadrados;

         6) La unidad funcional 601, ldentlflcada coma 400423206022:601, matrlcula
            0100249389, del condominlo TORRE CONSTITUCION, ubicada en Distrito
            Naclonal, con un parcentaje de partlclón del 2.78% con I votos de asamblea
            do condonilnlos, conformada par un SECTOR PROPIO, ldentlficado SP-01-
            06-001, ublcado en el nlvel 06, del bloque 01, destlnado a LOCAL
            COMERCIAL, con tine superficle do 118.22 metros cuadrados, tin SECTOR
            PROPIO, Identificado corño SP-00-M3-027, ubicado en el nivel M3, destlnado
      C-    a PARQUEO, con tine superflcle de 11.50 metros cuadrados, tin SECTOR
            PROPIO, Identlilcado como SP-00-M3-028, ubicado en el nlvel M3, destinado
            a PARQUEO, con una superflcle de 11.50 metros cuadrados y tin SECTOR
            PROPIO, kientlflcado coma SP-00-M3-029, ubicado one) nivel M3, destinado
            a PARQUEO, con una superficie do 11.50 metros cuadrados;

                       funcional 602, identifIcada como 400423206022:602, matricula
                     190, del condomlnlo TORRE CONSTITUCION, ubicada en Distrito
                  I, con un porcentaje do partlclon del 2.55% con 1 votos do asamblea
                  lomlnlos, conformada par tin SECTOR PROPIO, identificado SP-01-
                    ubicado en el nivel 06, del bloque 01, destinado a LOCAL
                    DIAL, con una superflcle de 108.40 metros cuadrados, un SECTOR
                     identlficado coma SP-00-M2-014, ubicado en el nlvel M2, destinado
                   UEO, con una superficle do 11 .50 metros cuadrados, tin SECTOR
            PROPIO, ldentlflcado como SP-00-M2-01 5, ubicado en el nlvel M2, destjoado
                                                                                   -‘
            a PARQUEO, con una superficie do 11.50 metros cuadrados;

        8) La unidad funcional 603, identificada coma 400423206022:60fnatrlcula
           0100249391, del condominlo TORRE CONSTITUCION, ubIcadn Dlstrito
           Naclortal, con tin porcentaje do particlon del 3.47% con 1 votos damblea
                                                                            Dc0w
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 26 of 35




           do condomlnlos, conforrnada por un SECTOR PROPIO, identificado SP-01-
           06-003, ublcado en el nlvel 06, del bloque 01, deslinado a LOCAL
           COMERCIAL, con una superficle de 147.07 metros cuadrados, tin SECTOR
           PROPIO, Identlficado como SP-00-M3-001 ublcado en el nlvel M3, deetinado
           a PARQUEO, con una superficie do 11.50 metros cuadrados, un SECTOR
           PROPIO, ldenttflcado como SP-00-M3-002, ublcado en el nlvel M3, desUnado
           a PARQUEO, con una superflcle do 11.50 metros cuadrados y tin SECTOR
           PROPIO, Identifloado como SP-00-M3-003, ubloedo en 01 nlvel M3, destinado
           a PARQUEO, con una superficle de 11.50 metros cuadrados;

        9) La unidad funclonal 701, identificada como 400423206022:701, matricula
           010024992, del conclominio TORRE CONSTITUCION, ubicada en Distrito
           Naclonal, con tin porcentaje do particlon del 2.78% con 1 votos do asamblea
           do condominlos, conformada por tin SECTOR PROPIO, Identificado SP-01-
           07-001, ublcado en el nivel 07, del bloque 01, destlnado a LOCAL
           COMERCIAL, con una superficle do 118.22 metros cuadrados, tin SECTOR
           PROPIO, identiticado como SP-00-M2-01 1, ubicado en el nivel M2, destlnado
           a PARQUEO, con una superficie de 11.50 metros cuadrados, un SECTOR
           PROPIO, Identificado como SP-00-M2-01 2, ublcado en el nlvel M2, destinado
           a PARQUEO, con una suerficie do 11.50 metros cuadrados y un SECTOR
           PROPIO, identificado come SP-00-M3-013, ubicado en el nlvel M2, déstinado
           a PARQUEO, con tine superflcie do 11.50 metros cuadrados;

        10)La unidad funclonal 702, identlflcada come 400423206022:702, matrlcula
           0100249393, del condominlo TORRE CONSTITUCION, ubicada en Dlstrito
           Naclonal, con tin porcentaje de particlOn del 2.55% con 1 votes do asamblea
           do condomlnlos, conformada per tin SECTOR PROPIO, identificado SP-01-
           07-002, ubicado en el nivel 07, del bloque 01, destinado a LOCAL
           COMERCIAL, con una superticle do 108.40 metros cuadrados, tin SECTOR
           PRQPIO, ldentlflcado coma SP-00-M2-009,ublcado en el nivel M2, destinado
           a PARQUEO, con una superficie do 11.50 metros cuadrados, tin SECTOR
           PROPIC, Identificado como SP-00-M2-010, ubicado en €1 nlvel M2, destlnado
           a PARQUEO, con tins superflcle de 11.50 metros cuadrados;

              unidad funclonal 703, Identlficada como 400423206022:703, matricula
                    394, del condominio TORRE CONSTITUCION, ubicada en Distilto
                     con tin porcentaje do particiOn del 3.47% con 1 votos de asamblea
                    minios, conforniada por tin SECTOR PROPIO, Identiflcado SP-01-
                    ublcado en el nivel 07,del bloque 01, destlnado a LOCPL
                   DIAL, con una stiperficie de 147.07 metros cuadrados, tin SECTOR
                ‘10, IdenUficado como SP-00-M3-024, ublcado en el nivel M3, destlnado
                   UEO, con tins superticle do 11.50 metros cuadrados, un SECTOR
                     ldentlflcado como SP-00-M3-025, ubicado en el nlvol M3, destinado
           a PARQUEO, con tine superficie do 11.50 metros ctiadrados y tin SECTOR
           PROPIO, Identlficado como SP-00-M3-028, ublcado en el nivel M3, destinado
           a PARQUEO, con una superficle do 11.50 metros ctiadrados;


   I    12)La unidad ftinclonal 801, Identificada come 400423206022:801, matrlcula
           0100249395, del condominlo TORRE CONSTITUCION, ubicada en Distrito
           Naclonal, con tin porcentaje de partIciOn del 2.78% con I votes do asamblea
           do condomlnios, conforrnada per tin SECTOR PROPIO, Identificado SP-01-
           08-001, ubicado en el nivel 08, del bloqtie 01, destinado a LOCAL
           COMERCIAL, con tina superficle de 118.22 metros cuadrados, tin SECTOR
           PROPIO, ldentiflcado como SP-00-M3-009, ubicado en el nivel M3, destinado
             PARQUEO, con tina superficle de 11.50 metros cuadrados, tin SEfDTOR             .,,




                 IC dentlflcado come SP 00-M3 010 ublcado en el nlvel M3 ØIrdo?
                         con tine superficle de 11.50 metros ctiadrados y uq,SECTOR
                                                                                         \         -h
                                                                                     5   v,
    Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 27 of 35




                            PROPIO, identificado como SP-00-M3-Dl 1 ublcado en el
                                                                                  nlvel M3, destinado
                            a PARQUEO1 con una superficia do 11.50 metros
                                                                          cuadrados;
                        13)La unidad funcional 802, Identificada como 40042320602
                                                                                      2:802 matrlcula
                           0100249396, del coridomlnio TORRE CONSTrrUCION, ubicada en
                                                                                                Distrito
                           Naclonal, con un porcentaje de partlciôn del 2.55% con 1 votos
                                                                                          do asamblea
                           de condominios, conforrnaria por un SECTOR PROPIO, ldentlflcado
                                                                                               SP-01-
                           08-002 ublcado en el nlvel 08, del bloque 01, destlnado a LOCAL
                           COMERCIAL, con una superficle do 108.22 metros cuadrados, un SECTOR
                           PROPIO, Identificado coma SP-Q0-M2-016, ubicado en ci nivel M2, destinado
                           a PARQUEO, con una superficie de 11.50 metros cuadrados,
                                                                                          un SECTOR
                           PROPIO. ldentiflcado como SP-00-M2-01 7, ubicedo en el nivel M2, destinado
                          a PARQUEO, con una superficie de 11 .50 metros cuadrados;

                       14)La unidad funcional 803, Identificada coma 400423206022:803,
                                                                                             matrlcula
                          0100249397, del condorninlo TORRE CONSTITUCION, ubicada en Distrito
                          Naclonal, con un porcentaje do particiôn del 3.47% con 1 votos de asamblea
                          de coridominlos, conformada par un SECTOR PROPIO, Identifloado SP-01-
                          08-003, ublcado en el nlvel 08, del bloque 01, dèstlnado a LOCAL
                          COMERCIAL, con una superficie do 147.07 metros cuadrados, un SECTOR
                          PROPIO, Identificado coma SP-00-M3-006, ublcado en el nivel M3, destinada
                          a PARQUEO, con una superficle de 11.50 metros cuadrados, un SECTOR
                          PROP 10, Identiflcacto coma SP-00-M3-007, ubicado en ci nivel M3, destin ado
                          a PARQUEO, con una superficle do 11.50 metros cuadrados, y Un SECTOR
                          PROPIO, ldentlflcado coma SP-00-M3-008, ubicado en el nivel M3, destinado
                         a PARQUEO, con una superficie de 11.50 metros cuadrados;

                       15)La unidad funclonal 901, Identificada coma 400423206022:901, matrlcula
                          0100249398, del condomlnlo TORRE CONSTITUCION, ublcada en Dlstrito
                          Nacional, con un porcentaje do partlclán del 2.78% con 1 votos do asamblea
                          de condomlnlos, confomiada por un SECTOR PROPIO, identificado SP-01-
                          09-001, ublcado en el nlvel 09, del bloque 01, destlnado a LOCAL
                          COMERCIAI.., con una superficle do 118.22 metros cuadrados, un SECTOR
                          PROPIO, ldentlficado como SP-00-M2-006, ubicado en ci nivel M2, destinado
                          a PARQUEO, con una superficle de 11 .50 metros cuadrados, un SECTOR
                      c PROPIO, Identificado coma SP-00-M2-007, ubicado en ci rilvel M2, destinado
                          a PARQUEO, con una superficle do 11.50 metros cuadrados y un SECTOR
          )               PROPIO, ldentlflcado coma SP-OQ-M2-008, ubicado on ci nlvel M2, destinado
                          a P.ARQUEO, con una superficie do 11.50 metros cuadrados.

                      4flI\unldad funclonal 902, ldentiflcada coma 400423206022:902, matricula
                         u10ii49399, del condominlo TORRE CONSTITUCION, ubicada en Dlstrlto
                        ,Naqlcnai, con un porcentaje do partlciOn del 2.55% con I votos do asamblea
                       . do,dominios, conformada par un SECTOR PROPIO, ldentlflcado SP-01-
                         09-,092, ubicado en el nivel 06, del bloque 01, destinado a LOCAL
              •   ‘
                        .C0J1ERCIAL, con una superficle do 108.40 metros cuadrados, un SECTOR
                         OPlO, Identificado coma SP-00-M2-021 ubloado en el nivel M2, destinado
                                                                    ,

                         a PARQUEO, con una superficle do 11.50 metros cuadrados, un SECTOR
                         PROPIO, identlficado coma SP-0O-M2-022, ubicado en el nivel M2, dostinado
                         a PARQUEO, con una superflcle do 11.50 metros cuadrados.

                      17)La unldad funcional 903,identificada como 400423206022:903, matrfcjla
                         0100249400, del condominlo TORRE CONSTITUCION, ubicada en Disirito
                         Nacional, con un porcentaje do partlciOn del 3.47% con I votos de asa
        ONS              do condomlnlos, conformeda por un SECTOR PROPIO, Iclentificado
    /                    09-003, ubicado en el nlvel 06, del bloque 01, destinado a
                          OMERCIAL, con una superficle do 147.07 metros cuadrados, un
                          ROPIO, ldentlflcado como SP-00-M2-018, ublcado en el rjlvei M2,
‘       c>             ;
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 28 of 35




                   a PARQUEO, con una superficie de 11.50 metros cuadrados, un SECTOR
                   PROPIC, Identificado come SP-00-M2-019, ubicado en el nivel M2, destinado
                   a PARQUEO, con una superficle do 11.50 metros cuadrados y un SECTOR
                   PROPIO, Identificado como SP-00-M2-020. ublcado en el nivel M2, destlnado
                   a PARQUEO, con una superficle cie 11.50 metros cuadrados.

             18)La unidad funcional 1001ldentiflcada como 400423206022:1001, matricula
                0100249401, del condominio TORRE CONSTITUCION, ubicada en Dlstrito
                Naclonal, con un porcentaje do partlciOn del 2.78% con 1 votos do asamblea
                do condomlnlos, conformada por un SECTOR PROPIO, Identificado SP-01-
                10-003, ublcado en ol nivel 10, del bloque 01, destinado a LOCAL
                COMERCIAL, con una superficle de 118.22 metros cuadrados, un SECTOR
                PROPID, Identlflcado como SP-00-M2-001 ubicado en el nivel M2, destinado
                a PARQUEO, con una superficle do 11.50 metros cuadrados, un SECTOR
                PROPIO, Identificado come SP-00-M2-002, ublcado en el nivel M2, destinado
                a PARQUEO, con una superficle de 11.50 metros cuadrados y un SECTOR
                PROPIO, dentiflcado como SP-00-M2-003, ublcado en el nivel M2, destinado
                a PARQUEO, con una superficle de 11.50 metros cuadrados.

             19)La unidad funcional 1002,identificada como 400423206022:1002, matrfcula
                0100249402, del condomlnio TORRE CONSTITUCION, ubicada en Dlstrito
                Naclonal, con un porcentaje do partición del 2.55% con 1 votos de asamblea
                de condominios, conforniada por in SECTOR PROPIO, ldentlflcado SP-01-
                10-002, ublcado en el nivel 10, del bloque 01, destlnado a LOCAL
                COMERCIAL, con una superflcle de 108.40 metros cuadrados, un SECTOR
                PROPIO, Identlflcado come SP-00-M2-004, ublcado en el nlvel M2, destlnado
                a PARQUEO, con una superficle do 11.50 metros cuadrados, un SECTOR
                PROPIO, ldentiflcado como SP-00-M2-006, ublcado en el nlvel M2, destinado
                a PARQUEO, con una superficle do 11.50 metros cuadrados;

             20)La unldad funclonal 1003,ldentlficada come 400423206022:1003, matrlcula
                0100249.402, del condominlo TORRE CONSTITUCION, ubicada en Dlstrtto
                Naclonal, con un porcentaje do particlOn del 3.47% con I votes do asamblea
                do condomlnlos, conformada por un SECTOR PROPO, identiflcado SP-01-
                10-003, ublcado en el nlvel 10, del bloque 01, destlnado a LOCAL
                COMERCIAL, con una superficle do 147.07 metros cuadrados, un SECTOR
   cj           PROPIO, ldentif]cado come SP-00-M1 -018, ublcado en el nivel Ml destinado
   4L,          a PARQUEO, con una superflcie de 11.50 metros cuadrados, un SECTOR
                PROPIO, Identificado como SP-O0-M1 -019, ublcado en & nivel Ml, destinado
                   a PARQUEO, con una superficie de 11.50 metros cuadrados y Un SECTOR
    -    :   -.   NOPlO, ldentiflcado como SP-0O-.M1 -020, ublcado en el nivel Ml, destinado
                   a RQUEO, con una superficle de 11.50 metros cuadrados;

                             funclonal 1101 ,ldentlficada come 400423206022:1101, matrfcula
                            04, del condominlo TORRE CONSTITUCION, ublcada en Dlstrlto
                            con un porcentaje de particlán del 2.78% con 1 votes do asamblea
                          ominios, confomiada per un SECTOR PROPIO, dentificado SP-01-
                        1, ublcedo en el nlvel 11, del bloque 01, destinado a LOCAL
                   COMERCIAL, con una superfiele de 118.22 metros cuadrados, un SECTOR
                   PROPIO, ldentlflcado como SP-00-M1-001, ublcado en el nivel Ml. destinado
                   a PARQUEO, con una superficle do 11.50 metros cuadrados, un SECTOR
                   PROPIO, Icientificado conio SP-00-M1-002, ubicado en el nivel Ml, destinado
                   a PARQUEO, con una superficle de 11.50 metros cuadrados y un SECTOR
                   PROPIO, Identificado como SP-00-Ml-003, ubicado en el nivel Ml, cfestinado
                   a PARQUEO. con una superflcle do 11.50 metros cuadrados;

                       unldad funclonal 1102,identiflcada come 400423206022:11037strICula
                     100249405, del condomlnlo TORRE CONSTITUCION, ublcadafh Dlstiito
                                                                                               8N

                                                                                                 —
 Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 29 of 35




                        Nacional, con un porcentaje de particióa del 2.55% con I
                                                                                 votos de asamblea
                        de condominlos, conformada por un SECTOR PROPIO,
                                                                                 ldentifJcado SP-01-
                        11-002, ublcado en el nlvol 11, del bloque 01, destinado
                                                                                           a LOCAL
                       COMERCIAL con una superficie do 108.40 metros cuadrados, .in SECTOR
                       PROPIO, dentifloado camo SP-00-M1-004, ubicado en el nivel Ml destinado
                       a PARQUEO, con una soporficie do 11.50 metros cuadrados,
                                                                                        un SECTOR
                       PROPIO, identlficado como SP-00-M1 -005, ublcado en el.nivel MI
                                                                                           destinado
                       a PARQUEO, con una superflcle de 11.50 metros cuadrados y
                                                                                        un SECTOR
                       PROPIO, Identificado coma SP-00-M1 -022, ublcado en el nlvel Ml
                                                                                           destinada
                       a PARQUEO, con una superficle de 11.50 metros cuadrados;

                   23)La unldad ftinclonal 1103,identificada coma 400423206022:1103,
                                                                                         matrlcula
                      0100249406, del condominlo TORRE CONSTITUCION, ubicada
                                                                                       en Distñto
                      Nacional, con un porcentaje de partición del 3.47% con I votos de asamblea
                      de condominlos, conformada par un SECTOR PROPIO, identificado
                                                                                          SP-01-
                      11-003, ublcado en el nivel 11, del bloque 01, destinado a LOCAL
                      COMERCIAL, con una superficle do 147.07 metros cuacirados, un SECTOR
                      PROPIO, identlficado coma SP-00-M1-016, ubicado en el nivel Ml destinado
                      a PARQUEO, con una superficie de 11.50 metros cuadrados, un SECTOR
                      PROPIO, ldentificado coma SP-00-M1-017, ubicado en el nivel Ml, destinado
                      a PARQUEO, con una suporficie de 11.50 metros cuadrados y on SECTOR
                      PROPIO, ldentiflcado como SP-00-M1 -021, ubicado en at nivel Ml, destlnado
                     a PARQUEO, con une superficle de 11.50 metros cuadrados;

                   24)La unidad funclonal 1201,tdentlficada como 400423206022:1201, matricula
                      0100240407, del condominlo TORRE CONSTITUCION, ubicada en Dlstrlto
                      Nacional, con Un porcontaje de parliclOn del 2. 78% con 1 votos do asamblea
                      de condominlos, conformada por un SECTOR PROPIO, Identificado SP-01-
                      12-001, ubicado en at nlvel 12, del bloque 01, destlnado a LOCAL
                      COMERCIAL, con una superficle do 118.22 metros cuadrados, Un SECTOR
                      PROPIO, Identlficado coma SP-00-M1 -006, ubicada en el nivel Ml, destinada
                      a PARQUEO, con una superficie do 11.50 metros cuadrados, un SECTOR
                      PROPIO, Identificado coma SP-00-M1-007, ubicado en el nivel Ml, destinado
                      a PARQUEO, con una superficle de 11.50 metros cuadrados y Un SECTOR
          ‘a..
          /   •
                      PROPIO, identlficado coma SP-0Q-M1 -008, ubicado en el nlvel Ml, destlnado
                      a PARQUEO, con una superficie de 11 .50 metros cuadrados;

           25)La unidad funclonal 1202, identlficada coma 400423206022:1202, matricula
   01OO2494O8, del condom Into TORRE CONSTITUCION, ubicada en Distritb
         ““9’lalonal, con on porcentaje do partlclOn del 2.55% con 1 votos do asamblea
              do à9ndomlnlas, conformada par on SECTOR PROPIO, ldentiflcado.SP-0I-
              12-02, ublcado en el nlvel 12, del blaque 01, destlnado a LOCAL
t( jj’),COMRClAL, con una superficie de 108.40 metros cuadrados, on SECTOR
                       ldentlflcado coma SP-00-M1 -009, ublcado on el nivel Ml, destlnado
‘ll 9’ a R9(RQUEO, con una superficle do 11.50 metros cuadradas, on SECTOR
                       ldentificado como SP-O0-MI -010, ubicado an el nlvel Ml, destinado
                PARQUEO, can una superflcle do 11.50 metros cuadrados y un SECTOR
              PROPIO, identificado como SP-00-M1-01 1, ublcada en el nivel Ml, destinado
              a PARQUEO, con una superficle de 11.50 metros cuadrados;

                  26)La unldad funclonal 1203, identiflcada como 400423208022:1203, matrlcula
                     0100249409, del condaminia TORRE CONSTITUCION, ubicada en Distrito
                     Naclonal, con on porcentaje de particiOn del 3,47% con I Votos do aSaT1blea
                     de condominios, confomiada por on SECTOR PROPIO, identiflcado--
                     12-003, ublcado en at nlvel 12, del bloque 01 destinado ai’LCAL
                     COMERCIAL, con una superficie de 147.07 metros cuadrados, unSCTOR
                      ‘ROPIO, Identificado como SP.0O-M1 -012, ubicado en el nivel Ml, dëtlnado
                       PARQUEO, con una superflclo do 11.50 metros cuadrados, on C,I•OR
 Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 30 of 35




                     PROPtO, Identificado coma SP-00-M1-013, ubicado en el nivel MI, destinado
                     a PARQUEO, con una superficie do 11.50 metros cuadrados y un SECTOR
                     PROPIO, Identificado como SP-00-M1-014, ubicado en el nivel Ml, destinado
                     a PARQUEO, con una superficle de 11.50 metros cuadrados;

                27)La unidad funclonal Ri Identificada coma 400423206022:R1 • matricula
                   0100249410, del condominlo TORRE CONSflTUCON, ubicada en Distrito
                   Naclonal, con un parcentaje de partlclOn del 12.16% con 1 votos do asamblea
                   do condominlos, conformada por un SECTOR PROPIO, ldentlflcado SP-00-
                   01-001, ublcado en eJ nivel 01, desnado a PARQUE con una superflcle de
                     11.50 metros cuedrados, un SECTOR PROPIO, identificado como SP-00-01     -



                     002, ubicado en el nlvel 01, destinado a PARQUEO, con una superficie do
                     11.50 metros cuadrados, un SECTOR PROPIO, identificado coma SP-00-01-
                     007, ublcado on el nlvel 01, destlnado a PARQUEO, con una superficle do
                     11.50 metros cuadrados, un SECTOR PROPIO, identificado coma SP-00-0i     -


                     008, ubicado en el nivel 0’r, destinado a PARQUEO, can una superficle do
                     11.50 metros cuadrados, un SECTOR PROPIO, identificado coma SP-00-01-
                     009, ubicado en el nivel 01, destlnada a PARQUEO, con una superflcle de
                     11.50 metros cuadrados, un SECTOR PROPIO, identificada coma SP-00-01-
                     010, ublcado en el nivel 01, destlnado a PARQUEO, con una superficie do
                     11.50 metros cuadrados, un SECTOR PROPIO, identificada coma SP-00-0i-
                     011, ublcado en el nlvel 01, destlnado a PARQUEO, can una superflcle do
                     11.50 metros cuadrados, un SECTOR PROPIO, identificado coma SP-00-0l-
                     012, ublcado en el nivel 01, destinado a PARQUEO, con una superflcle de
                     11.50 metros cuadrados, un SECTOR PROPIO, Identlfloado coma SP-00-01     -


                     013, ublcado en el nivel 01 dostlnado a PARQUEO, con una superficio do
                     11.50 metros cuadrados, un SECTOR PROPIO, Identificado como SP-00-01     -



                     014, ubicado en el nlvel 01, destlnado a PARQUEO, con una superficie do
                     11.50 metros cuadrados, UN SECTRO DE USO EXCLUSIVO, Identificada
                     coma SE-0i-02-001, ublcado en el nivel 02, del bloque 01, destlnado a
                     TERRAZA, con una superficie de 164.25, un SECTOR COMUN DE USC
                     EXCLUSIVO, Identificado como SE-01-02-002, ubicado en el nivel 02 del
                     bloque 01, dostlnado a TERRAZA con una superficle de 25,50 metros
                                                        ,


                     cuadrados, y un SECTOR PROPIO          ,   idenllflcado coma SP-01-02-001,
                     ubloado en el nlvel 02, del bloque 01, destlnado a RESTAURANTE, con una
                     superficle de 325.44 metros cuadrados;

               28)La unidad funcional R2, identificada coma 400423206022:R2, matricula
                ..1 00249411, del condomlnla TORRE CONSTITUCION, ubicada en Dstrfta
                -.aclonal, con un porcentaje de particiOn del 6,832% con I votas do asamblea
                            imlnios, confom’iada par un SECTOR PROPIO, Identificado SP-00-
                           ubicado en el nlvel 01, destlnado a PARQUEO, con una superficie
                          ) metros cuadrados, un SECTOR PROPIO, Identificado coma SP-00-
                           ubicado en el nlvel 01, destlnada a PARQUEO, con una superflcle
                          3 metros cuadrados, un SECTOR PROPIO, identificada coma SP-00-
                           ubicado en el nlvel 01, destinado a PARQUEO, con una superficle
                      11.50 metros cuadrados, un SECTOR PROPIO, identificado coma SP-00-
                  01-006, ubicado en el nlvel 01, destlnado a PARQUEO, con una superficle
                  do 11.50 metros cuadrados, UN SECTRO DE USC EXCLUSIVO, ldentlficado
                  como SE-Ol-i3-001, ublcada en el nlvel 13, del bloque 01, destlnado a
                  TERRAZA, con una superficle do 92.71 metros cuadrados y un SECTOR
                  PROPIO Identificado coma SE-Cl-i 3-001, ubicada en el nivel 13, del bloque
                  01, destlnado a GIMNASIO, con una superficie de 195.04 metros cuadrados.
          OR CUANTO 8: L.A SEGUNDA PARTE le ha expresado su inieres,Ø’
    /OT0   C4ERA PARTE en adqulrir Ia totalldad de Ia bienes mueL’ de
/‘      Cb$jTRUCTORA SAICORP, S.R.L., y a su vez, ha manifestado su intei tanto
   0 S’4a L&Ii1IMERA PARTE, y Ia LA TERCERA PARTE, do saldar cualquler d?Ja quo
ø     28,ç’0                                                                                      1j•

\‘             ‘,
                                                                                        ‘7
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 31 of 35




          dicha socledad pueda tenor frente a
                                              a Superintandencia do Seguros do Ia
          Repubilca Dominicana en su calidad expresada
                                                       por las razones antos expuestas
          en éste preámbulo,


          LAS PARTES SE HA CONVENIDO V PACTADO EL
                                                  PRESENTE CONTRATO
          DE VENTA DE CUPONES ACCIONESY OTROS FINES:


      PRIMERO: OBJETO DEL CONTRATO DE VENTA
      La Empresa TUQUI TUQUI DOMINICANA S.R.L el
                                                         y    Señor SIMEON RAFAEL
      GARCIA RODRIGUEZ, pormedlo del presente contrato
                                                             venden ceden ytransfieren
      con toclas as garantias do derecho y sin impedlmonto
                                                              alguno, libres do cargas y
      gravamen, sin pieltos ni doudas do ninguna Indole, los
                                                             CUPONES DE ACCIONES
      quo se detalian a contlnuaciOn, en favor del señor
                                                              JOSE FELIX CABRERA
      CAST1LLO,         qulen
                       Ia acepta, pertenecientes a a empresa
                                                                  CONSTRUCTORA
      SAICORP S.R.L. y que reprasentan Ia totalldad
                                                    de sus acciones.

       PARRAFO I: Las partes han convenido quo los referidos cupones
                                                                      do acciones de
       a empresa CONSTRUCTORA SAICORP S.R.L, ha
                                                        sido debidamente eridosados
      en favor del Sr. JOSE FELIX CABRERA CASTILLO a los
                                                              fines do quo Ia refeilda
            edad CONSTRUCTORA SAJCORP SRI, procoda
                                                               a efectuar Ia transferencla
                 del comprador y notifique a Ia DirecciOn General do Impuestos
                                                                                  Intemos
               y a cámara do comerclo y producclOn Ia transferencla de los
                                                                               cupones do
                 on Ia forma slgulente:.—————-———

             EDORES:                            COMPRADORES                 CIJOTA SOCIAL
              TIJQUI TUQUI DOMTNICANA S.R.L      JOSE FELIX CABRER,A CASTILLO
     2.                                                                           149,999
              SAIMEON PAFAEL                    JOSE FELIX CABRERA CASTILLO           I
              GARCIA RODRIGUEZ
              TOTAL:
              RD$15,000.000.00
              Cuyo valor est estableddo en & pesente acuerdo por eI monto do US$3,500,000.00
              dolores
     SEGUNDO: La empresa SEGUROS CONSTITUCION S.A
                                                                            declare su
     consentimiento expreso, sobre a roferlda transferencia de los referidos cupones
                                                                                       do
     Acclones, a favor del SR.JOSE FELIX CABRERA CASTILLO, cupones
                                                                                     quo.
     forrnan & CapItal SocIal da Ia entldad CONSTRIJCTORA SAICORP S.R.L,
     comprometléndose         el señor JOSE FELIX CARERA CASTILLO,                     Ia
     CONSTRUCTORA SAICORP SRL, al pago do is deuda con todasy
                                                                                      las
     consecuenclas quo Implica por el valor de U$: 1,500.000.00
     uIñlentos mil dOlares ), c su equivalente en pesos dominlcanos,
                                                                       ( con un miIIOn,
                                                                      suma quo ha sldo
       sminulda por SEGUROS CONSTITUCION S. A., atendlendd Ia evaluacián do los
        popes de acciones actualmente y los blenes inmuobies quo componen
                                                                               el capital
           l do Ia CONSTRUCTORA SAIRCOP S.R,L los cuales se anexan
            RAFO II: La CONSTRUCTORA SAIRCOP, S.R.L, declare quo acepta el
          ode Ia suma adeudada a Ia empress SEGUROS CONSTITUCION en caso do
          1 Señor JOSE FELIX CABRERA CASTILLO no cumpla con sus obilgaclones
 I      4rtIéndose en garante solidario do Ia referida deuda con todas las
     consecuenclas que dlcha garantla impllca.—-—————-------—-—-—--—--—-—
     SEGUNDO: Preclo do Ia yenta. LA SEGUNDA PARTE, señor JOSE FELIX
     CABRRA CASTILLO, pagara a LA PRIMERA PARTE, en Ia forms slguo

     a) LA SEGUNDA PARTE, pagará directamente a LA PRIMERA PAR1’suma                               7
     do UN MILLON DE DOLARES DE LOS ESTADOS UNIDOS DE 4IER1
                                                                  CA
                                                                                               j
                                                                                               j   .
                                                                               jD
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 32 of 35




         (USD$1, 000,000.00) a Ia firma del presente acto a su equlvalente en pesos
         domlnlcenos, otorgandole formal recibo do pago y finlquitico a Ia       SEGUNDA
         PARTE y sIn necesldad do un nuevo reclbo.
         b) LA SEGUNDA PARTE, pagaré directamenle a LA PRIMERA PARTE Ia suma
         do UN MILLON DE DOLARES DE LOS ESTADOS UNIDOS DE AMERICA (USD$1
         000000.00), o el equlvalente en pesos domlnloanos, en un plazo do slete (7) moses
         a partir de Ia firma del presente acuerdo.


         c) LA SEGUNDA PARTE, pagara directamente a SUPERINTENDENCIA DE
         SEGLJROS DE LA REPUBLJCA DOMINICANA Ia suma do QUINIENTOS MIL
         DOLARES DE LOS ESTADOS UNIDOS DE AMERICA (USD$500.000.00), a Ia
         firma del presente acuerdo o su equlvalente en pesos domlnlcanos, otorgándole
         formal rocibo do pago, finlqufto a a TERCERA PARTE y sin necesidad de un nuevo
         IdIJU.


         d) LA SEGUNDA PARTE, pagará directamente a LA TERCERA PARTE Ia suma
         do UN MILLON DE DOLARES DE LOS ESTADOS UNIDOS DE AMERICA
         (USD$1,000,000.00), o su equlvalente en pesos dominicarros en porciones
         mensuales, o en su totalidad, a más tardar el dia primero (Ira) do octubre del aflo
         dos mu dleclocho (201 8).—----—--
         PARRAFO 1: En caso de que LA SEGUNDA PARTE no cumpla con sus
         obilgaclones de pago en Ia fecha acordada, esta se obllga a pagar par concepto de
         more el DOS POR CIENTO (2%) mensual sabre las sumas adeudadas hasta tanto
          as mlsmas no seen cublertas, sIn quo esto represente una renuncla por parte de
         LA PRIMERA PARTE do ojercer o requerir Ia eJecuclon do las demás vlas a
         coridlelones pactadas en eI presente acto.—----—-—-—-—---————•—-

         PARRAFO 2: Se convieno expresamente entre las partes quo hasta tanto no hays
         sldo saldado el preclo do yenta, LA SEGUNDA PARTE no podrã ceder a traspasar
         a terceros los derechos quo le confiere el presente contrato.—-                 —




         PARRAFO 3: Coma consecuencla del párrafo anterior, LA SEGUNDA PARTE,
         reoonoce y acepta quo LA PRIMERA PARTE, podra, a su libre decisiOn, presentar
 ,       y notificar oposiclones de ti-ansferenda de cuotas soclales a tanto a Cámara de
         Comerclo, como a Is Dlrección General do Impuestos lntemos, asi coma a cualqulor
     )   otra autoridad gubemamental, el LA SEGUNDA PARTE no ha cumplldo con sus
         obllgaclones de pago contraldas en el presente acuerdo una vez vencido eI plazo
         do slate meses a partir do Ia firma del referido acuerdo-—---—-—-------—--—--—-.

                   14: LA SEGUNDA PARTE, so compramete a suscrlblr un pagare ntariaI
              r do A PRIMERA PARTE, pare garantizar su obllgaclOn do paga, aceptada
                  ilcId con este artlculo, cuyo vencimlento tendré efecto después del plazo
                        establecldo pare el pago de sus obligaclones

                       A la firma del presente acuerdo, LA PRIMERA PARTE, y Ia
                      ORA SAICORP SRL, se compromete a entregar a LA SEGUNDA
                  los sigulentes documentos:

            a) Los Certifloados do Tltulos quo amparen los derechos sobre cada

                             emitlda par Ia DirecclOn General de Impuestos Intern&’(DGII),
                  Ia quo conste las sumas pendientes do pago correspondientes a1,iuesto
                      actlvos o cualquier otro activo que deba pagar CONSTR’{TORA              7/1’
     Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 33 of 35




                               SAICORP1 S.R.L., fruto do sus operac
                                                                    lones y do Ia tenencia de los inmuebles
                              antes menclonaclos. Los cuales previo
                                                                       a ía referido contrato debern ser
                              ilberados en su totalidad respondiendo los
                                                                         gerentes comprometidos asi como
                              LA PRIMERA PARTE qulen so
                                                                   compromete at page total do dlchos
                              Impuestos,

                          c) Acuordo do Liberaciön do Hipotecas.

                          d) Certlficaclones del Reglstrador do Tltulos
                                                                        quo detem,inan los estatutos do los
                             inmuebles.

                          e) Recibos quo demuestran quo CONS
                                                                  TRUCTORA SAICORP S.R.L, so
                             encuentra al dia en el pago de los seMc)os
                                                                        do energIa eléctclca, basura,
                             agua, teléfonos, y demás serviclos.

                         f) Pianos y autorizacián expedida por los
                                                                   institutes gubemamentalos.

                         g) Asarobleas, estetutos, oferta do ventas de cupone
                                                                              s do acclones y cualquler
                            otro documento requerido por Ia renta durante los Oltlmo
                                                                                     s dlez aflos.
                     CUARTO LA SEG(JNDA PARTE, recorioce y acepta
                                                                             quo los inmuebles désoritos
                     en el presente contrato, tienen hipotecas en primer
                                                                         rango lnscritas a favor del Banco
                     de Rese,vas do a RepCsbllca Dominlcana, yen ese
                                                                          sentido, reconoce y acepta que
                     LA PRIMERA PARTE, a a firma del presen
                                                                     te contrato, hará Ia entrega de los
                     respectlvos actos de radiaclOn de hipoteca.
                     QUINTO: LAS PARTES han acordado que con
                                                                      Ia yenta do las cuotas sociales a
                     favor do LA SEGUNDA PARTE, a ésta (iltima
                                                                          to son transferldos todos los
                     derechos, de cualquier naturaleza, quo tales cuotas
                                                                             sociales hayon generado 0
                     puedan generar en cualquler tiempo, presente, pasado
                                                                                   o futuro, lncluyendo,
                     dMdendos, reservas acumuladas con anterlorldad
                                                                        a Ia fecha de este contreto, o en
                     cualquler otro memento, sIn Importer el género do las mism
                                                                                     as.————


                     SEXTO: LAS PARTES reconocen y aceptan quo CONS
                                                                                TRIJCTORA SAICORP,
                     S.R.L., es una socledad do responsabilidad limitada de confor
                                                                                    mldad con a Ley do
           /         Sociedades do Ia RepObllca Domlnlcana No. 479-08 y
                                                                             ,    quo por consigulente,
                     requlere de dos (2) soclos. En ese sontldo, LA SEGL
                                                                             JNOA PARTE so obilga a
      •‘             aportar a una segunda persona flsica o moral, pera quo esta figure
                                                                                        como & segundo
                     adqulrlente do las cuotas soclales do CONSTRLJCTORA
                                                                                 SAICORP, S.R.L., y Ia
                             pueda cumplir con las disposiclones de Ia antes mericlonada
                                                                                                 ley do




ci   ?rlM: Compromlso de vents. LA PRIMERA PARTE so compromete a no
     4ar..pactar, ofertar o negodar con nlngCin otro Interesado


                ,.
                                                                Is vents a partir
                       del presente contrato, hasta no efectuar el pago de las deudas
     “,&vfraIda, con LAS PRIMERA PARTE, y con SEGU
                                                               RO CONSTITUCION S.A.,
          sto copia finalidad do salvaguardar los derechos pactados en el mismo favor
                                                                                 a
                           PARTE, salvo aquellas medidas pendlente a tomar con una
          lnstltuclOn Bancaria a los tines de liberar las deudas contrac
                                                                                     do Ia


                                                                                       do

                                                                          tadas, quedando
          autorizadas para osos fines
                       VO: Entrega do documentos. LAS PARTES se euminiatrarár
                                                                                      ’ ?5 los                ‘
                  djnento.s è informaclones quo sean necesarios pars formal
                                                                              izar y culil3flar con
                 éxltolos trámites réforentes a los bienes involucrados en eats
                                                                                transac.ij5n y so
               ‘bllgpa suminltrar todos los necesarios.——---             _._--___._L-—
                                                                                                                  y
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 34 of 35




          NOVENO: Atcance do Ia negociaclOn. LAS PARTES están de acuortio
                                                                                     en quo el
          presente documerito Os viniculante entre ellas en todas as negoclacione
                                                                                  s realizadas
          y por realizar a fin do culmlnar con el objeto del presente documento,
                                                                                   acarreando
          consigo las responsabllldades legales correspondlentes en caso
                                                                            do ser incumpildo
          lnjusttflcadamente.     -




          DECIMO: Soluclón do Conflictos. LAS PARTES se remiten at Derecho
                                                                           Comün
          pars Ia lnterpretaciOn y resolución do cualquier conflicto surgldo con relaclón
                                                                                          a Ia
          ejecuclOn o (nejecuclOn del presente Contrato.————-—-—----——---——
                                                                           -—-—
           DECIMO PRIMERO: Impuestos, Gastos y Honoraries. Todos
                                                                            los Impuestos de
           transferencla de los lnmuebles involucrados en (a presente operac
                                                                                    ián serán
           sufragados per el señor JOSE FELIX CABRERA CASTILLO, sin
                                                                                 embargo los
           impuestos anterlores y deudas a este acuerdo referen
                                                                         tes a a empresa
           CONSTRUCTORA SAICORP S.R.L, y los do TUQUI TUQUI DOMINICA
                                                                                    NA S.R.L,
          saran cublertas par ostas. Los honorarlos do los abogados, asl como consultores
          designados son cublertos por cada parte contratantes, renunciando
                                                                                  a cualquier
          exlgencla en ese sentldo FRENTE A LAS OTRAS.—----------—
                                                                            --——---------
          Queda establecido y asi to asume LA PRIMERA PARTE quo
                                                                                   Ia entldad
          CONSTRUCTORA SAICORP S.R.L,               no presenta deuda alguna do carácter
          laboral, ni do carãcter Bancarlo etc., y que si existlera el
                                                                       señor JOSE FELIX
          CABRERA CASTILLO procedlera a deduclrla do (a acreencia que mantlene
                                                                                         en a
          PRIMERA PARTE.——--—-----—-----—-—-—------
          DECIMO SEGUNDO: Elocclón do Domicillo. Pare todos los fines y consec
                                                                                      uencias
          do oslo acto, LAS PARTES eligen domlclllo conforme so ha ldentiflcado
                                                                                        en el
         preambulo del presente contrato.——--—-——------—------------------—-——---—
         DECIMO TERCERO: Unico Acuerdo. Este acuerdo constltuye el Unico Contrato
                                                                                             a
         pacto vinculante entre LAS PARTES, con respecto a Ia transacciOn contemplada
         en el mlsmo y subslstirá imperatlvamente, sobre cualquier negoda
                                                                                 cián oral o
         oscrita, declaraclones o hechos de cualquier naturaleza anteriores at mlsmo.-------
                                                                                             -
         DECIMO CUARTO: Cláusula NuIa. SI alguna do las cláusulas de oslo Contrato
                                                                                           se
         prueba per algOn motive parclal a totalmente nula, dicha nulidad afectará sãIo
                                                                                            Ia
         porte de dlcha cláusula quo so anula, y en todo los demás aspectos este contrato
         so conslderarã como si dlcha cláusula nula no so hubleso conveniclo y ninguna otra
         cláusula do esto Conbato so vera afoctada, anulada o pexjudfcada.—
                                                                                -———--
        DECIMO QUINTO: NO RENUNCIA, En el caso do quo una de Ia partes no eJerza Ia
        acclön prevlsta pot oslo Contrato en el momento determinado quo corresponda, no
        irnca renuncla at ejerciclo do dlcho derecho o acclOn en lo sucesivo, a manes quo
      -se.rate do un caso de prescnlpclán extintiva contemplado por Ia ley,-——--—--
  ‘      ,PECIMO SETO: Las partes declaran y reconocen quo las personas que
                   su’epresentaciön han sldo debidamente autorizadas por los organos
      ,,>Pactüah’n
   I     ct,oS. çmpetentes do las soclodades pare ejecutar el presents acuerdo y
         fl          ipresentaciOn las obligaclones y compromIses contemplados en eI

       ‘YI79?S   ‘p-’
        HECHO Y FIRMADO DE BUENA FE en (3) tres origlnales de un mlsmo
        efecto, en Santo Domingo, Repóbllca DominIcans, a los Tres (03) dlas del
        Octubre del one Des Mit Dlecislete (201


                                       LA PRIMERA PARTE

                                                                                         14
Case 1:19-cv-00108-NRB Document 1-1 Filed 01/04/19 Page 35 of 35




       TIJQUI TUQLII DOMIN1NA, S.R.L.
       Debidemente                                   SIMEÔN RAFAEL GARCIA RODRIGUEZ
       VICTOR ANTONIO CA8ADOJETTI                    Debidamenle representada por
                                                     VICTOR ANTONIO CASADO SALJCETrT


                                          A SEGUNDA PARTE

                                      /
                                           IX CABRERA CAST1LLO




                                     LATERCERAPARTE




                              CONSTRUCiORA SAJCORP, S.R.L
                                 Debidamente representada par
                           SIMEON RAFAEL GARCIA RODRIGUEZ,
                           VICTOR ANTONIO CASADO SAUCETTI


     YO, DR. RAFAEL ACOSTA CABRAL, Notarlo
                                                     PblIco do los del nümero para el
     Dlstrlto Naclonal, con matrlcula del Coleglo de Notari
                                                            es de Ia Repübllca DominIcans
     nümero 178. CERTIFICO: Quo las firmas quo
                                                              anteceden fueron puestas
     voluritarlamonte en ml presencia por los señores: VICTOR
                                                                      ANTONIO CASADO
     SALICETTI, SIMEÔN RAFAEL GARCIA RODRIGUEZ, JOSÉ FELIX
                                                                           CABRERA
     CASTILLO Y EUCLIDES GUTIERREZ FELIX de genera
                                                          les y calldades que constan
     en el acto quo figura en cabeza, personas quo me ho declorado
                                                                     que esas son las
     firmas que acostumbran a usar on todo5 sus actos. En Santo
                                                                  Domingo, RepublIcs
     Domlnlcana, a los Tres (03) dIes                     del año Dos Mil Diecisiete
     (201




                                       Notarlo PtThllco




                                                                                     15
